Name: Council Regulation (EEC) No 3553/80 of 22 December 1980 amending Regulation (EEC) No 3059/78 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 381 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3553/80 of 22 December 1980 amending Regulation (EEC) No 3059/78 on common rules for imports of certain textile products originating in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the 1979 Act of Accession , and in particular Article 146 thereof, Having regard to the proposal from the Commission, Whereas , pursuant to Article 123 of the said Act, the Community has negotiated protocols of adjustment to certain of the bilateral Agreements therein referred to ; Whereas , pursuant to Article 22 of the said Act, Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ( 1 ), as last amended by Regulation (EEC) No 1901 / 80 (2), must be amended with effect from 1 January 1981 , table appearing in Annex XI, such imports may be made subject to quantitative limits under the conditions laid down in this Article . These arrangements may be limited to imports into specific regions of the Community. (b) For the purpose of calculating the preceding calendar year's, total imports into the Community referred to in (a) above, imports into Greece shall be dis ­ regarded but such total shall be increased by the imports into the Community during the year 1980 originating in Greece . 3 . Should the imports referred to in paragraph 2 into a given region of the Community exceed, in relation to the quantities calculated by the fraction 100 / 102 (one hundred divided by one hundred and two) of the total quantities calculated for the whole Community according to the percentages specified in paragraph 2 , the percentage set for that region in the table below, such imports may be made subject to quantitative limits in the region in question : HAS ADOPTED THIS REGULATION : Germany Benelux France Italy Denmark Ireland United Kingdom Greece 28 ¢ 5 % 10.5 % 18-5 % 15 % 3 % 1 % 23 ¢ 5 % 2 °/o \ Article 1 1 . Paragraphs 2 and 3 of Article 11 of Regulation (EEC) No 3059/78 shall be replaced by the following : '2 . ( a) Should imports into the Community of products falling within any given category, referred to in paragraph 1 and originating in one of the supplier countries , exceed, in relation to 102 % of the preceding calendar year's total imports into the Community of products in the same category , the percentages indicated in the table 2 . Annex IV to Regulation (EEC) No 3059 /78 shall be amended as set out in Annex II hereto . Article 2 (') OJ No L 365 , 27 . 12 . 1978 , p . 1 . ( 2) OJ No L 185 , 18 . 7 . 1980 , p . 3 . 1 . Regulation (EEC) No 3059/78 as amended by Article 1 shall apply as from 1 January 1981 to No L 381 /2 Official Journal of the European Communities 31 . 12 . 80 imports into the Community of textile products orig ­ inating. only in the countries listed in Annex I to this Regulation . Article 3 Amendments to the Annexes to this Regulation, which may be necessary to take into account the conclusion , amendment or expiry of agreements with third countries , shall be adopted in accordance with the procedure laid down in Article 15 of Regulation (EEC) No 3059/78 . Article 4 This Regulation shall enter into force on 1 January 1981 . 2 . Regulation (EEC) No 3059/78 in the version in force on 31 December 1980 shall continue to apply to imports into the Community of nine , of textile products originating in the countries listed in Annex II to Regulation (EEC) No 3059/78 but not listed in Annex I to this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER i 31 . 12 . 80 Official Journal of the European Communities No L 381 / 3 ANNEX I LIST OF SUPPLIER COUNTRIES referred to in Article 2 ( 1 ) Argentina Bangladesh Colombia Egypt Guatemala Haiti Hungary Macao Malaysia Pakistan Peru Poland Romania Singapore South Korea Sri Lanka Thailand Uruguay A N N E X II Q U A N TI TA TI V E LI M IT S FO R 19 81 A N D 19 82 Th e br ea kd ow n be tw ee n M em be rS tat es of th e Co m m un ity qu an tit ati ve lim its sh all be de fin iti ve fo r 19 81 .F or 19 82 thi s br ea kd ow n is pu bli sh ed fo r th e pu rp os es of in fo rm ati on ,p en di ng a de fin iti ve ve rsi on in a Co m m un ity Re gu lat io n at th e be gi nn in g of 19 82 . W he n th e co ns tit uti ve ma ter ial of th e pr od uc ts of ca teg or ies 1 to 11 4 is no ts pe cif ica lly m en tio ne d the se pr od uc ts are to be tak en to be ma de ex clu siv ely of wo ol or of fin e an im al ha ir, of co tto n or of sy nt he tic or ar tif ici al tex til e fib re s. G R O U P I No L 381 / 4 Official Journal of the European Communities 31.12.80 Ca te go ry C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita fr om 1 to 3 1 D iv e lim its Ja nu ar y D ec em be r \ 19 81 19 82 1 55 .0 5 55 .0 5- 13 ; 19 ;2 1 ;2 5 ;2 7 ; 29 ;3 3; 35 ;3 7; 41 ;4 5; 46 ;4 8 ;5 2; 58 ;6 1 ;6 5; 67 ;6 9 ;7 2; 78 ;9 2 ;9 8 Co tto n ya rn ,n ot pu tu p fo rr eta il sa le A rg en tin a C ol om bi a S ou th K or ea D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T o n n es T o n n es 1 12 2 48 3 4 2 9 56 9 15 2 59 70 20 2 90 4 3 52 4 65 5 9 5 7 94 1 64 3 31 6 28 1 10 7 32 7 30 7 45 1 6 62 2 3 2 35 0 78 7 1 12 4 4 8 9 43 1 57 1 15 3 61 71 21 2 92 1 3 52 9 66 8 ' 96 1 94 5 6 4 6 32 2 28 3 11 7 36 5 30 7 48 1 7 63 3 4 2 35 5 7 9 9 C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r 19 8 9 8 2 31.12.80 Official Journal of the European Communities No L 381 / 5 P ak is ta n T on ne s T on ne s Pe ru O 1 4 8 0 1 20 0 1 9 7 4 1 20 4 6 2 7 39 7 2 2 4 55 7 16 1 10 4 5 41 6 1 1 1 10 2 54 0 99 8 38 5 17 25 20 28 15 11 1 49 9 1 48 5 1 21 2 1 9 7 7 1 20 9 6 3 0 40 2 22 6 56 7 19 7 10 4 6 41 6 1 1 2 11 3 54 4 1 00 1 39 3 19 28 22 31 1 6 12 1 52 2 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C R om an ia T on ne s C ol om bi a (2) T on ne s D F I B N L U K IR L D K G R E E C 1 38 8 46 5 2 05 8 31 8 1 12 9 20 4 77 11 5 6 5 0 1 39 4 46 9 2 05 9 32 4. 1 13 8 20 5 78 1 2 5 67 9 1 (c on t'd j 1 55 .0 9 O th er w ov en fa br ic s of co tt on : W ov en fa br ic s of co tto n, ot he r th an ga uz e, te rry fa br ics , na rro w wo ve n fa br ics , pi le fa br ic s, ch en ill e fa br ic s, tu lle an d ot he r ne t fa br ic s 55 .0 9- 01 ;0 2 ;0 3 ;0 4 ;0 5 ; 11 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ;2 1 ;2 9 ;3 1 ;3 3 ; 35 ;3 7; 38 ;3 9; 41 ;4 9; 51 ;5 2; 53 ;5 4; 55 ;5 6; 57 ;5 9 ;6 1 ;6 3 ;6 4 ;6 5 ; S6 ;6 7 ;6 8 ;6 9 ;7 0 ;7 1 ; 72 ;7 3 ;7 4 ;7 6 ;7 7 ;7 8 ; 81 ;8 2; 83 ;8 4; 86 ;8 7; 92 :9 3 ;9 7 (') Se e A pp en di x. (2) In cl ud in g pr od uc ts of ca te go ry 3. C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s So ut h K or ea 2 (c on t'd ) Eg yp t M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r I I 19 81 19 82 D T on ne s 1 09 1 1 09 6 F 4 8 6 48 8 I I I 56 1 56 3 B N L 1 06 9 1 07 5 U K I l 1 18 0 1 19 0 IR L \ \ 20 21 D K I I 97 3 97 4 G R I 30 31 E E C 5 41 0 5 43 8 D F T on ne s 86 8 87 3 87 4 87 6 I 1 71 7 1 71 9 B N L 82 0 82 6 U K I 1 60 4 1 61 5 IR L 21 '2 2 D K 18 9 19 0 G R I 50 51 E E C 6 14 2 6 17 3 D F T on ne s 64 1 33 8 6 4 3 33 9 I | | 83 84 B N L I I 68 70 U K I I 42 3 4 2 7 IR L 38 38 D K I 35 0 35 0 G R 25 0 25 1 E E C 2 19 1 2 20 2 D T on ne s 1 57 3 1 57 6 F | | 16 6 16 8 I 50 2 5 0 4 B N L 48 2 4 8 6 U K I 74 4 75 1 IR L 10 10 D K \ 17 7 17 7 G R 11 12 E E C 3 66 5 3 6 8 4 No L 381 / 6 Official Journal of the European Communities 31.12.80 H un ga ry M al ay sia C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m IJ an ua ry to 31 D ec em be r 19 81 19 82 , 2 (c on t'd ) P ak is ta n T on ne s D F I B N L U K IR L D K G R E E C 2 66 0 1 61 7 2 56 3 1 52 4 10 50 0 77 9 50 7 30 20 18 0 2 67 0 1 62 2 2 56 6 1 53 6 10 51 8 78 0 50 8 31 20 23 1 T on ne s Pe ru (') D F I B N L U K IR L D K G R E E C 36 8 13 6 64 2 6 16 2 2 29 0 36 9 13 6 65 26 1 6 2 3 29 3 31-12.80 Official Journal of the European Communities No L 381 / 7 P ol an d T o n n es D F I B N L U K IR L D K G R E E C 68 8 40 2 20 1 19 0 99 10 0 13 5 24 2 2 05 7 6 8 9 40 3 20 1 19 1 10 1 10 0 13 5 24 3 2 06 3 R om an ia T o n n es D F I B N L U K IR L D K G R E E C 1 61 5 1 03 4 31 9 76 3 10 0 55 21 8 55 4 15 9 1 6 1 9 1 03 6 32 0 76 7 10 8 56 21 8 56 4 18 0 (') Se e A pp en di x. C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s 2 Si ng ap or e (c on t'd ) Th ai la nd (') M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 D T on ne s 55 5 55 7 F 25 6 25 7 I 55 7 55 7 B N L I I 34 2 34 5 U K I l 7 4 0 74 5 IR L I l 21 22 D K | | 13 13 G R I 11 12 E E C 2 49 5 2 50 8 D T on ne s 4 84 6 4 89 8 F 73 2 79 1 I | | 4 65 8 4 66 8 B N L | | 1 33 2 1 35 9 U K I 1 54 4 1 56 2 IR L I 12 4 13 2 D K 1 37 1 1 38 7 G R 14 15 E E C 14 62 1 14 81 2 D T on ne s 13 4 13 4 F | | 59 59 I I I 69 69 B N L l i 13 0 13 1 U K 14 2 14 3 IR L 3 3 D K 11 9 12 1 G R I 5 6 E E C 66 1 66 6 D T on ne s 17 4 17 5 F 17 4 17 5 I 34 3 34 4 B N L I 16 4 16 5 U K 32 1 32 3 IR L \ 4 4 D K 38 38 G R 10 11 E E C 1 22 8 1 23 5 No L 381 / 8 Official Journal of the European Communities 31.12.80 So ut h K or ea a) O fw hi ch ot he r th an un bl ea ch ed or bl ea ch ed 55 .0 9- 03 ;0 4; 05 ;5 1 ;5 2; 53 ;5 4 ;5 5 ;5 6 ;5 7 ;5 9; 61 ;6 3 ;6 4 ;6 5 ;6 6 ;6 7 ; 70 ;7 1 ;8 1 ;8 2 ;8 3 ;8 4; 86 ;8 7 ;9 2 ;9 3 ;9 7 Eg yp t (') Se e A pp en di x. C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s 2 H un ga ry (c on t'd ) M al ay sia M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r | | l i 19 81 19 82 D T o n n es 4 3 2 43 3 F 22 8 22 9 I 32 33 B N L I l 35 36 U K I I 38 5 38 9 IR L 29 29 D K I l 2 8 2 28 2 G R \ \ 16 0 16 0 E E C 1 58 3 1 59 1 D T on ne s 41 5 41 5 F I 27 27 I 76 77 ' B N L I l 42 43 U K I I 11 9 12 0 IR L I 10 10 D K I I 87 88 G R 2 3 E E C 77 8 78 3 D T on ne s 12 6 13 3 F I 11 2 11 9 I I 95 10 1 B N L 64 68 U K | | 51 8 54 9 IR L 39 7 42 1 D K I I 11 7 12 4 G R I 10 11 E E C 1 43 9 1 52 6 D T o n n es 43 9 43 9 F 22 2 22 2 I 24 24 B N L \ 18 19 U K \ 42 43 IR L I I 81 81 D K I l 82 82 G R \ 15 1 15 2 E E C 1 05 9 1 06 2 31 . - 12 . 80 Official Journal of the European Communities No L 381 / 9 P ak is ta n P ol an d Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r Ca te go ry C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U n it s 98 19 82 2 R om an ia T on ne s (c on t'd ) Si ng ap or e T on ne s D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 22 1 51 0 20 5 15 2 71 51 20 5 44 2 4 5 9 33 7 71 12 2 21 5 4 2 7 21 9 5 1 20 7 1 32 9 11 2 70 2 4 4 4 65 4 53 66 7 4 3 96 5 1 22 7 51 2 20 6 15 3 72 51 20 6 45 2 47 2 33 8 71 12 2 21 6 43 0 22 9 6 1 21 4 1 34 2 12 0 70 4 45 3 66 2 57 67 5 5 4 0 1 8 No L 381 / 10 Official Journal of the European Communities 31.12.80 Th ai la nd (') T on ne s 3 56 .0 7 A C ol om bi a T on ne s W ov en fa br ic s of m an -m ad e fi br es (d is co nt in uo us or w as te ): A. O fs yn th eti c tex til e fib re s: W ov en fa br ics of sy nt he tic fib re s (d isc on tin uo us or w as te ) ot he r th an na rro w w ov en fa br ics , pi le fa br ics (in clu di ng te rry fab ric s) an d ch en ill ef ab ric s D F I B N L U K IR L D K G R E E C o 56 .0 7- 01 ;0 4; 05 ;0 7 ;0 8 ; 10 ; 12 ; 15 ; 19 ;2 0 ;2 2 ; 25 ;2 9; 30 ;3 1 ;3 5; 38 ; 39 ;4 0; 41 ;4 3 ;4 5; 46 ; 47 ;4 9 (') Se e Ap pe nd ix . (2) Se e ca te go ry 2. C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r \ 19 81 19 82 3 (c on t'd ) So ut h K or ea D F I B N L U K IR L D K T on ne s 43 8 61 6 1 63 8 76 9 37 8 30 47 46 8 . 65 2 1 64 4 78 2 37 9 32 56 | | G R 19 6 20 1 E E C 4 11 2 4 2 1 4 H un ga ry D T on ne s 75 78 I F I 16 0 16 3 - I I I I I 19 20 I I I I I I B N L I I 38 40 U K 16 8 16 8 I I IR L I I 4 4 I l D K 14 15 I G R 50 51 E E C 52 8 53 9 M al ay sia D F T on ne s 1 07 9 39 4 1 09 8 41 7 I I \ | | I 1 28 1 1 28 4 l i B N L 31 7 32 5 | | U K I 85 9 86 0 | | I I I IR L I 15 7 15 9 D K l 11 2 11 9 | | I I I l G R 3 4 E E C 4 20 2 4 26 6 P ol an d D T on ne s 13 6 14 0 \ \ F 12 0 12 5 I I \ I l I I I 40 41 I I I l 1 I B N L I I 45 47 I | | I I \ U K I l 31 3 31 3 IR L 79 80 I I l | | I D K I l 9 11 l I I I I l G R I I 11 6 11 8 E E C 85 8 87 5 31.12.80 Official Journal of the European Communities No L 381 / 11 C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s 3 R o m an ia (c on t'd ) Si ng ap or e M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m IJ an ua ry to 31 D ec em be r \ \ 19 81 19 82 D F I B N L U K IR L D K G R E E C T on ne s 30 1 51 3 27 30 51 6 11 7 94 6 31 2 52 7 30 35 52 7 15 8 98 5 D F I B N L U K IR L D K G R E E C T on ne s 38 38 21 15 26 6 2 7 27 3 43 5 46 48 23 1 8 26 6 28 29 4 46 2 D F I B N L U K IR L D K G R E E C T on ne s o D F I B N L U K IR L D K G R E E C T on ne s 44 64 20 2 91 47 3 3 12 0 57 4 ¢ 45 66 20 7 94 48 3 3 12 2 58 8 No L 381 / 12 Official Journal of the European Communities 31.12.80 T ha il an d a) O fw hi ch ot he r- th an un bl ea ch ed or bl ea ch ed S ou th K or ea 56 .0 7- 01 ;0 5 ;0 7 ;0 8 ; 12 ; 15 ; 19 ;2 2 ;2 5 ;2 9 ;3 1 ; 35 ;3 8 ;4 0 ;4 1 ;4 3 ;4 6; 47 ;4 9 () Se e ca te go ry 2. Ca te go ry CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r l | \ 19 81 19 82 3 (c on t'd ) M al ay sia D F I T on ne s 87 4 65 12 8 88 6 69 12 8 I l B N L 30 31 \ U K \ 17 1 17 1 I I I . ! I I I IR L I 14 6 14 7 | | l i D K I l 76 80 G R \ \ 1 2 E E C 1 49 1 1 5 1 4 P ol an d D F T on ne s 11 6 10 7 11 9 11 1 I 26 27 B N L 23 24 U K I I 25 1 25 1 \ IR L | | 62 63 D K 9 11 I G R I 73 74 E E C 66 7 68 0 Si ng ap or e D T on ne s 6 7 F I 4 6 I \ 11 12 I I I I I B N L I I -2 2 U K 30 30 I I I I IR L 27 28 \ | | D K I l 27 29 G R 1 2 E E C 10 8 11 6 T ha il an d D T on ne s 1 F \ \ \ I l I I \ I Il i l B N L I \ \ U K I l (') l I I I l IR L l i I\ " D K \ I I l G R \\ E E C 31.12.80 Official Journal of the European Communities No L 381 / 13 (') Se e ca te go ry 2a . C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r I I I 19 81 19 82 4 60 .0 4 B I II a) b) c) IV b) 1 aa ) dd ) 2 ee ) d) 1 aa ) dd ) 2 dd ) 60 .0 4- 19 ;2 0 ;2 2 ;2 3 ;2 4 ; 26 ;4 1 ;5 0 ;5 8 ;7 1 ;7 9 ;8 9 U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : Sh irt s, T- sh irt s, lig ht w ei gh t fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs , un de rv es ts an d th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , ot he r th an ba bi es ' ga rm en ts , of co tto n or sy nt he tic tex til e fib re s; T- sh irt s an d lig ht we ig ht fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs of re ge ne ra te d tex til e fib re s, ot he r th an ba bi es 'g ar m en ts S ou th K or ea H un ga ry D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 10 00 pi ec es 10 00 pi ec es 2 25 8 4 71 9 78 1 1 10 6 1 9 4 4 12 1 35 9 10 11 29 8 69 5 1 08 1 17 9 40 3 34 5 3 15 9 9 2 87 4 2 33 8 4 76 9 88 9 1 17 1 2 06 3 13 0 38 0 11 11 75 1 70 6 1 08 7 19 3 41 1 36 0 4 16 2 10 2 93 3 M ac ao D F I B N L U K IR L D K G R E E C 10 00 pi ec es 2 9 1 6 3 86 9 16 3 93 2 2 57 6 15 99 1 0 10 58 0 2 9 5 4 3 89 1 2 1 4 96 2 2 63 3 18 10 9 11 10 79 2 M al ay sia D F I B N L U K IR L D K G R E E C 10 00 pi ec es 1 12 1 1 01 7 18 7 1 36 7 73 2 23 14 2 9 4 59 8 1 14 5 1 03 2 22 1 1 38 8 76 8 25 14 8 10 4 73 7 No L 381 / 14 Official Journal of the European Communities 31.12.80 C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U n it s Q ua nt ita tiv e lim its fro m 1J an ua ry to &gt;1 D ec em be r l I l | | \ | | 19 81 19 82 4 (c on t'd ) P ak is ta n D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 43 7 1 6 7 9 25 9 1 02 1 2 13 2 23 56 4 12 7 12 7 1 48 8 1 71 0 32 8 - 1 06 2 2 20 7 27 57 8 13 7 41 3 P ol an d D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 4 11 0 3 04 9 13 9 88 1 45 5 7 24 8 9 9 10 5 4 13 5 3 0 6 4 17 2 10 8 1 49 1 9 2 5 4 10 9 24 3 R om an ia D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 7 9 4 0 1 20 8 78 6 89 7 2 74 8 18 38 9 9 13 9 9 5 7 99 0 1 23 9 85 3 9 3 7 2 82 2 22 40 2 10 14 27 5 Si ng ap or e D F I B N L U K IR L D K G R E E C 10 00 pi ec es 5 03 8 2 58 9 16 4 1 40 4 1 6 1 7 94 48 3 9 11 39 8 5 07 8 2 61 4 21 9 1 43 7 1 67 7 98 49 4 ,1 0 1 1 62 7 31-12.80 Official Journal of the European Communities No L 381 / 15 Q ua nt ita tiv e lim its fro m IJ an ua ry to 31 D ec em be r Ca te go ry CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 82 19 81 4 Sr i L an ka 1 00 0 pi ec es (c on t'd ) D F I B N L U K IR L D K G R E E C 3 1 7 15 3 12 6 34 9 33 1 13 42 9 1 34 0 34 0 16 7 15 8 36 9 36 7 15 48 1 0 1 47 4 T ha il an d 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C 1 93 2 2 62 3 33 5 61 9 2 57 6 23 35 8 9 8 47 5 1 99 2 2 6 5 9 41 7 66 8 2 66 5 29 37 4 10 8 81 4 No L 381 / 16 Official Journal of the European Communities 31.12.80 So ut h K or ea 5 1 00 0 pi ec es 60 .0 5 A I II b) 4 bb ) 11 22 60 .0 5- 01 ;3 1 ;3 3; 34 ;3 5; . 36 ;3 9; 40 ;4 1 ;4 2; 43 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d clo th in g ac ce ss or ies : Je rse ys , pu llo ve rs , sli p- ov er s, wa ist co ats , tw in se ts , ca rd ig an s, be d- jac ke ts an d ju m ­ pe rs , kn itt ed or cr oc he ted , no t ela sti c or ru bb er iz ed , of w oo l, of co tto n or of m an ­ m ad e te xt ile fi br es D F I B N L U K IR L D K G R E E C aa a) bb b) cc c) dd d) ee e) bb b) cc c) dd d) ee e) fff ) 5 13 8 1 17 8 68 5 7 51 1 11 91 5 22 2 38 5 7 27 04 1 37 2 69 2 23 0 19 5 27 3 15 81 10 1 86 8 5 33 0 1 31 9 83 1 7 57 1 12 13 3 2 3 2 4 2 9 8 27 85 3 38 5 70 2 2 4 0 19 9 28 7 16 84 11 1 9 2 4 H un ga ry 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C T hi rd co un tr ie s C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n 5 M ac ao (c on t'd ) M al ay si a M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r \ \ 19 81 19 82 D 1 00 0 pi ec es 4 15 4 4 22 3 F I I 2 10 7 2 15 8 I 24 8 30 1 B N L I 73 5 75 7 U K I I 2 05 7 2 13 6 IR L I I 15 18 D K I I 44 1 45 7 G R 6 7 E E C 9 76 3 10 05 7 D 10 00 pi ec es 43 4 45 3 F 57 5 58 8 I 84 98 B N L . 26 7 27 3 U K 55 7 57 9 IR L 5 6 D K 46 50 G R 6 7 E E C 1 97 4 2 05 4 D 10 00 pi ec es 9 1 4 93 4 F I 69 84 I I 15 6 17 1 B N L 91 97 U K 14 4 16 8 IR L 9 10 D K I 51 56 G R I 10 11 E E C 1 44 4 1 53 1 D 10 00 pi ec es 78 84 F 37 41 I \ 30 2 30 6 B N L I 36 38 U K 13 0 13 7 IR L 6 6 D K \ 19 21 G R 6 7 E E C * 61 4 64 0 31 . 12.80 Official Journal of the European Communities No L 381 / 17 P ak is ta n P er u Ca te go ry C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s 5 P ol an d (c on t'd ) R om an ia M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r \ I l 19 81 19 82 D 10 00 pi ec es 28 7 29 9 F I I 49 8 50 7 I I l 11 3 12 2 B N L 94 98 U K I I 55 8 57 0 IR L I I 8 9 D K 81 83 G R 6 7 E E C 1 64 5 1 69 5 D 10 00 pi ec es 4 92 8 4 99 4 F 1 15 8 1 20 8 I 1 52 3 1 57 3 B N L 44 5 4 6 6 U K 1 19 7 1 27 3 IR L 20 24 D K 12 2 13 7 G R 10 11 E E C 9 40 3 9 68 6 D 10 00 pi ec es 2 45 5 2 50 0 F I 57 5 60 8 I 27 5 30 9 B N L \ 9 9 6 1 01 0 U K 1 87 5 1 92 6 IR L I 46 49 D K 10 9 11 9 G R 6 7 E E C 6 33 7 6 52 8 D 10 00 pi ec es 38 3 39 6 F | | 10 5 11 4 I I 94 10 3 B N L I 49 53 U K 1 16 3 17 7 IR L 8 8 D K I 31 33 G R 6 7 E E C 83 9 89 1 No L 381 / 18 Official Journal of the European Communities 31.12.80 Si ng ap or e Sr i L an ka C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r \ \ I l 19 81 19 82 5 (c on t'd ) T ha il an d D F I B N L U K IR L D K G R E E C 10 00 pi ec es 1 90 3 28 7 23 0 6 9 7 2 20 1 77 4 2 4 6 5 82 5 1 98 6 34 8 29 2 72 3 2 29 5 81 44 3 7 6 17 5 6 61 .0 1 B V d) 1 2 3 e) 1 2 3 61 .0 2 B II e) 6 aa ) bb ) cc ) 61 .0 1- 62 ;6 4 ;6 6 ;7 2 ;7 4 ; 76 61 .0 2- 66 ;6 8 ;7 2 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B. O th er : M en 's an d bo ys 'w ov en br ee ch es ,s ho rts an d tro us er s (in cl ud in g sla ck s) ; w om en 's, gi rls ' an d in fa nt s' w ov en tr ou se rs an d sl ac ks of w oo l, of co tto n or of m an -m ad e te xt ile fi br es So ut h K or ea H un ga ry M ac ao D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 10 00 pi ec es 10 00 pi ec es 10 00 pi ec es 1 41 9 10 9 30 4 1 02 0 1 39 3 58 26 5 12 4 58 0 45 5 3 14 4 11 30 7 24 5 5 36 7 2 70 1 90 7 1 24 1 35 6 19 36 6 10 63 3 1 4 5 6 14 0 33 6 1 03 7 1 43 1 61 26 7 13 4 74 1 46 6 3 14 4 12 1 30 8 25 0 5 40 4 2 7 3 2 94 0 1 25 7 39 4 22 38 7 10 79 4 31.12.80 Official Journal of the European Communities No L 381 / 19 C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m IJ an ua ry to 31 D ec em be r 19 81 19 82 6 (c on t'd ) M al ay sia D F 1 00 0 pi ec es 1 29 5 39 2 1 31 6 40 9 \ \ I l I I I I l 16 1 17 9 I l \ I B N L | | 80 9 81 9 \ U K 19 3 21 6 I I I l IR L 9 10 D K 16 8 16 9 i l \ G R 7 8 E E C 3 03 4 3 12 6 P ol an d D F 1 00 0 pi ec es 13 1 48 13 4 51 I I I 59 62 I | | I B N L I 16 2 16 4 U K 57 60 | | I I I I IR L 1 1 \ D K l 12 12 I I I I G R 7 8 E E C 47 7 49 2 R om an ia D F 10 00 pi ec es 47 8 90 0 50 9 92 6 | | | | I I I I 1 82 6 1 85 1 \ I I B N L 35 2 36 7 \ \ \ U K 2 4 4 27 6 I l l I I I IR L | | 7 10 l D K l 14 15 I I I I G R I 7 8 l E E C 3 82 8 3 96 2 Si ng ap or e D 10 00 pi ec es 2 40 5 2 42 6 l I I l F \ 99 4 1 01 2 \ I I I I I I I 31 5 33 6 | | I l B N L \ 1 68 5 1 69 6 \ \ \ \ U K 7 9 9 82 2 I I I I I l \ IR L 21 23 \ \ I D K \ 22 3 22 4 \ G R 7 ­ 8 E E C 6 44 9 6 54 7 No L 381 / 20 Official Journal of the European Communities 31.12.80 31 . 12 . 80 Official Journal of the European Communities No L 381 / 21 C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r I \ l i 19 81 19 82 6 (c on t'd ) Sr i L an ka D F I B N L U K IR L D K G R E E C 10 00 pi ec es 88 4 93 20 5 20 9 3 77 1 7 67 7 1 85 9 9 0 6 11 1 22 3 21 9 40 0 18 68 8 1 95 3 T ha il an d D F I B N L U K IR L D K G R E E C 10 00 pi ec es 50 2 76 53 22 5 13 8 2 20 2 7 1 20 5 51 4 85 62 23 0 15 0 3 20 2 8 1 25 4 7 60 .0 5 A II b) 4 aa ) 22 33 44 55 61 .0 2 B II e) 7 bb ) cc ) dd ) 60 .0 5- 22 ;2 3 ;2 4 ;2 5 61 .0 2- 78 ;8 2 ;8 4 O ut er ga rm en ts an d ot he r ar tic les ,k ni tte d or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : II . O th er W om en 's, gir ls' an d in fa nt s' ou te rg ar m en ts : B. O th er : Bl ou se s an d sh irt -b lo us es , kn itt ed , cr oc he te d (n ot el as tic or ru bb er iz ed ), or wo ve n, fo r wo m en , gi rls an d in fa nt s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es So ut h K or ea H un ga ry D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 10 00 pi ec es 10 00 pi ec es 2 58 2 43 2 31 0 1 80 2 3 20 8 12 23 6 8 « 59 0 70 60 59 5 44 - 33 10 28 1 2 59 3 44 4 34 3 1 80 9 3 22 5 15 23 9 9 8 67 7 71 61 60 5 44 1 33 1 0 28 5 N IM E X E co de 19 81 T hi rd co un tr ie s C at eg or y CC T he ad in g N o D es cr ip tio n 7 M ac ao (c on t'd ) M al ay si a M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1 J an ua ry to 31 D ec em be r I I I 19 81 19 82 D 10 00 pi ec es 78 8 7 9 4 F 1 70 2 1 70 8 I \ 18 8 20 5 B N L 33 7 34 0 U K I I 1 06 4 1 07 3 IR L | 1 4 4 D K I I 16 2 16 3 G R 5 6 E E C 4 25 0 4 29 3 D 10 00 pi ec es 23 3 23 6 F | | 1 10 6 1 11 0 I 76 85 B N L | 32 34 U K 13 3 13 8 IR L | 3 3 D K i 38 39 G R 5 6 E E C 1 62 6 1 65 1 D 10 00 pi ec es 40 5 41 1 F 25 1 25 7 I 75 6 77 3 B N L I 4 0 9 ­ 41 3 U K I 86 8 87 6 IR L 10 10 D K | | 98 99 G R 8 9 E E C 2 80 5 2 84 8 D 10 00 pi ec es 11 4 11 6 F I I 37 6 37 7 I 13 15 B N L 4 5 U K \ \ 10 12 IR L I l   D K l i 18 18 G R 5 6 E E C 54 0 54 9 No L 381 / 22 Official Journal of the European Communities 31.12.80 P ak is ta n R om an ia Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U n it s 19 81 19 82 7 Si ng ap or e 1 00 0 pi ec es (c on t'd ) D F I B N L U K IR L D K G R E E C 2 35 5 1 20 4 18 0 48 9 1 48 1 37 2 9 2 5 6 04 3 2 36 2 1 21 3 2 0 3 4 9 4 1 49 3 38 29 4 7 6 10 4 Sr i L an ka 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C 89 2 40 9 53 0 30 3 64 7 14 81 8 2 88 4 8 9 9 4 1 6 54 6 30 7 65 5 14 82 9 2 92 8 31 - 12.80 Official Journal of the European Communities No L 381 / 23 T ha il an d 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C 91 2 14 5 2 6 2 24 2 20 5 8 16 1 5 1 9 4 0 91 5 15 0 27 3 24 4 21 1 9 16 2 6 1 97 0 8 61 .0 3 A S ou th K or ea 1 00 0 pi ec es M en 's an d bo ys ' un de r ga rm en ts, in clu di ng co lla rs ,s hi rt fr on ts an d cu ff s: M en 's an d bo ys ' sh irt s, wo ve n, of wo ol , of co tt on or of m an -m ad e te xt ile fi br es 61 .0 3- 11 ; 15 : 19 D F I B N L U K IR L D K G R E E C 18 07 2 38 1 98 3 6 70 0 2 7 5 6 60 15 4 20 29 12 6 18 17 9 39 2 1 08 2 6 73 8 2 86 8 67 15 9 21 29 50 6 C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s 8 H un ga ry (c on t'd ) M ac ao M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 D 10 00 pi ec es 15 9 16 2 F 10 1 10 1 I \ 57 60 B N L 28 29 U K | | 15 9 16 2 IR L l i 1 1 D K I 10 10 G R 10 11 E E C 52 5 53 6 D 10 00 pi ec es 61 4 63 1 F I l 2 42 1 2 42 3 I 73 6 75 3 B N L \ 23 7 24 4 U K \ 1 46 5 1 48 3 IR L 5 6 D K I l 83 8 83 9 G R I l 8 9 E E C 6 32 4 6 38 8 D 10 00 pi ec es 1 19 3 1 20 4 F 1 72 2 1 72 3 I 84 94 B N L 17 9 18 3 U K \ 21 2 2 2 4 IR L I I 5 5 D K 4 6 9 4 6 9 G R | | 8 10 E E C 3 87 2 3 9 1 2 D 10 00 pi ec es 55 7 57 1 F 49 51 I \ \ 40 7 41 9 B N L 33 8 34 4 U K I - l 1 10 9 1 12 4 IR L l i 34 35 D K 41 42 G R \ 15 16 E E C 2 55 0 2 60 2 No L 381 / 24 Official Journal of the European Communities 31.12.80 M al ay si a P ak is ta n 31.12.80 Official Journal of the European Communities No L 381 / 25 Ca te go ry C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r I I 19 81 19 82 8 (c on t'd ) P ol an d D F 10 00 pi ec es 61 0 52 61 5 52 I l l I l l I I l 13 18 I l I B N L I I 67 69 | | I l U K 42 2 42 7 I l I - IR L I l 5 6 I l I I I D K I l 13 13 \ I I G R 8 9 E E C 1 19 0 1 20 9 R om an ia D F 10 00 pi ec es 3 30 8 62 8 3 32 4 62 9 I I I I I I I 59 8 6 1 2 \ \ B N L 24 1 24 7 I I I - I I l U K I l 69 8 71 5 I I I I I l I l IR L I l 12 13 I I I I I I D K I l 18 2 18 3 I I I I I G R | | 8 9 E E C 5 67 5 5 73 2 Si ng ap or e D 10 00 pi ec es 1 27 0 1 28 2 I l I l l I I F I I 1 14 4 1 14 5 I I I I I I I 20 7 21 9 I I I B N L I I 25 2 ¢ 25 7 | | I I I U K l 96 4 97 7 | | IR L 51 52 \ \ \ I l D K | | 4 4 9 44 9 I \ | | G R 8 9 E E C 4 34 5 4 39 0 Sr i L an ka D F 10 00 pi ec es 1 2 7 7 22 3 1 28 6 22 4 I I I I I I I l I I I 4 0 7 41 4 I I I I I I I B N L I l 6 0 4 60 7 I I I I \ I l U K I I 60 1 61 1 I I I l I l IR L I I 27 28 I I l I I D K 55 56 | | I G R 10 11 E E C 3 20 4 3 23 7 Ca te go ry CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n Th ird co un tri es _ M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1 J an ua ry to 31 D ec em be r I - | | 19 81 19 82 8 (c on t'd ) - T ha il an d D F I B N L U K IR L D K G R E E C 10 00 pi ec es 42 3 88 33 0 25 4 13 0 12 51 6 8 1 76 1 43 0 89 33 7 25 7 13 8 12 51 6 9 1 78 8 No L 381 / 26 Official Journal or the European Communities 31.12.80 G R O U P II 31.12.80 Official Journal of the European Communities No T. 381 / 77 C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r I \ I I 19 81 19 82 9 55 .0 8 62 .0 2 B II I a) I 55 .0 8- 10 ;3 0 ;5 0; 80 Te rry to we lli ng an d sim ila r ter ry fa br ics of c o tt o n : Be d lin en , ta bl e lin en , to ile t lin en an d ki tc he n lin en ;c ur ta in s an d ot he rf ur ni sh in g ar tic les : B . O th er : W ov en co tto n te rry fa br ics ; to ile t an d ki tch en lin en of wo ve n co tto n te rry fa br ics S ou th K or ea D F I B N L U K IR L D K G R E E C T on ne s 32 1 16 3 61 72 16 0 2 31 8 81 8 32 7 16 9 69 79 17 4 2 31 9 86 0 62 .0 2- 71 - H un ga ry D F I B N L U K IR L D K G R E E C T on ne s 75 1 7 6 4 46 1 42 5 19 6 76 18 7 5 46 1 42 6 20 1 P ak is ta n D F I B N L U K IR L D K G R E E C T on ne s 2 4 7 16 4 89 15 2 30 6 41 38 1 3 1 05 0 27 2 17 9 10 2 15 5 31 2 41 39 1 4 1 11 3 P ol an d D F I B N L U K IR L D K G R E E C T on ne s 15 4 18 3 25 1 9 17 8 1 89 5 65 4 16 9 18 7 29 22 18 4 2 89 6 68 8 C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r I I I l 19 81 19 82 10 60 .0 2 A 60 .0 2- 40 G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed ,i m pr eg ­ na te d or co at ed w ith ar tif ic ia l pl as tic m at er ia ls S ou th K or ea D F I B N L U K IR L D K G R E E C 10 00 pa irs 88 4 71 1 16 8 32 8 14 4 5 69 9 2 31 8 90 5 72 1 19 3 33 6 16 7 7 73 1 0 2 41 2 11 60 .0 2 B 60 .0 2- 50 ;6 0 ;7 0 ;8 0 G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , ot he r th an th os e of ca te go ry 10 ,o fw oo l, of co tto n or of m an -m ad e te xt ile fib re s S ou th K or ea D F I B N L U K IR L D K G R E E C 10 00 pa irs 1 15 8 3 00 3 40 0 4 16 0 1 44 1 20 3 30 0 20 10 68 5 1 30 3 3 04 4 4 5 2 4 18 0 1 59 0 20 4 31 8 21 11 11 2 Th ai la nd (') D F I B N L U K IR L D K G R E E C 10 00 pa irs 1 03 0 (2 15 ) (1 75 ) 31 4 54 7 (1 0) (3 3) 24 2 22 7 1 04 0 (2 47 ) (2 01 ) 31 9 5 7 9 (1 2) (3 8) 25 2 36 1 12 60 .0 3 A B I II b) C D 60 .0 3- 11 ; 19 ;2 0 ;2 7 ;3 0 ; 90 St oc ki ng s, un de r sto ck in gs ,s oc ks ,a nk le -s oc ks , so ck et te s an d th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : O th er th an w om en 's sto ck in gs of sy nt he tic te xt ile fi br es S ou th K or ea D F I B N L U K IR L D K G R E E C 1 00 0 pa irs 50 91 0 5 90 1 10 41 5 13 82 8 7 60 1 16 3 1 14 5 30 89 99 3 51 01 3 6 33 3 10 69 5 13 95 5 8 15 6 18 3 1 2 2 7 31 91 7 9 3 No L 381 / 28 Official Journal of the European Communities 31.12.80 (') Pl af on d- bu to ir: se e Ap pe nd ix . C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r I l 19 81 19 82 12 (c on t'd ) - - H un ga ry D F I B N L U K IR L D K G R E E C 10 00 pa irs 50 0 42 5 50 29 7 81 4 89 3 35 2 28 5 53 6 43 9 68 30 0 93 5 89 9 36 2 37 6 P ol an d D F I B N L U K IR L D K G R E E C 10 00 pa irs 1 44 2 99 2 58 1 60 13 5 6 1 11 8 10 4 34 4 1 47 0 1 00 8 56 5 76 17 0 8 1 12 4 11 4 43 2 R om an ia D F I B N L U K IR L D K G R E E C 10 00 pa irs 8 28 6 3 94 7 7 9 1 1 3 18 3 1 12 5 51 1 2 9 4 45 25 84 2 8 49 6 4 18 3 7 95 1 3 25 4 1 32 2 60 1 30 5 46 26 61 7 13 60 .0 4 B IV b) 1 cc 2 dd ) d) 1c c) 2 cc ) 60 .0 4- 48 ;5 6 ;7 5 ;8 5 U nd er ga rm en ts, kn itt ed or cr oc he ted , no t el as tic or ru bb er iz ed : M en 's an d bo ys ' un de rp an ts an d br ief s, wo m en 's, gir ls' an d in fa nt s' (o th er th an ba bi es ') kn ick er s an d br ief s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , of co tto n or sy nt he tic tex til e fib re s H un ga ry D F I B N L U K IR L D K G R E E C 10 00 pi ec es 39 4 25 5 2 83 4 51 0 32 4 13 41 52 4 42 3 4 3 4 28 1 '2 84 8 52 3 35 7 14 45 54 4 55 6 31.12.80 Official Journal of the European Communities No L 381 / 29 Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts M ac ao (*) 1 00 0 pi ec es 13 (c on t'd ) 19 8 ! 19 82 1 24 2 1 25 4 1 34 9 1 36 2 (2 45 ) (2 70 ) (1 73 ) (1 90 ) (3 87 ) (4 26 ) (1 5) (1 7) (1 37 ) (1 42 ) 52 54 3 2 2 7 3 35 7 D F I B N L U K IR L D K G R E E C P ol an d 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C 4 36 5 62 0 95 11 9 24 1 4 12 9 52 5 62 5 4 38 7 66 8 12 5 13 8 2 7 9 6 13 7 54 5 79 4 No L 381 / 30 Official journal or the European Communities 31 . 12 . 8C R om an ia 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C 4 75 8 72 4 37 2 6 0 9 1 83 2 20 42 7 52 8 79 4 4 7 7 2 79 2 1 74 2 65 6 1 92 3 23 43 1 54 9 05 8 14 A So ut h K or ea 1 00 0 pi ec es 61 .0 1 A I 61 .0 1- 01 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' co ats of im pr eg na ted , co at ed , co ve re d or la m in at ed w ov en fa br ic fa lli ng w ith in he ad in g N o 59 .08 , 59 .11 or 59 .1 2 D F I B N L U K IR L D K G R E E C 1 54 4 15 3 14 1 33 1 98 5 6 60 2 3 22 2 1 56 9 17 9 16 5 34 9 1 01 2 8 67 3 3 35 2 (') Pl af on d- bu to ir: se eA pp en di x. Q ua nt ita tiv e lim its fro m IJ an ua ry to 31 D ec em be r C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 81 19 82 14 B S ou th K or ea 1 00 0 pi ec es 61 .0 1 B V b) 1 2 3 61 .0 1- 41 :4 2 ;4 4 :4 6 :4 7 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys 'w ov en ov er co at s, ra in co at s an d ot he rc oa ts ,c lo ak s an d ca pe s, ot he rt ha n th os e of ca te go ry 14 A ,o fw oo l, of co tto n or of m an -m ad e te xt ile fi br es D F I B N L U K IR L D K G R E E C 87 5 50 45 39 2 6 0 3 1 36 3 2 00 5 P ol an d 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C 15 6 10 6 17 10 8 32 2 16 2 4 3 9 88 4 62 5 2 39 4 61 1 2 38 4 2 04 7 15 9 10 8 20 10 9 36 2 1 6 3 45 3 11 9 25 47 0 16 26 2 4 3 66 5 31.12.80 Official Journal of the European Communities No L 381 / 31 R om an ia 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C 11 3 23 46 8 15 22 2 3 2 64 8 15 A S ou th K or ea 1 00 0 pi ec es 61 .0 2 B I a) 61 .0 2- 05 W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B. O th er : W om en 's, gi rls ' an d in fa nt s' co ats of im pr eg na te d, co at ed , co ve re d or la m in at ed w ov en fa br ic fa lli ng w ith in he ad in g N o 59 .0 8, 59 .1 1 or 59 .1 2 D F I B N L U K IR L D K G R E E C 85 4 85 7 66 83 53 66 15 6 16 4 39 5 41 1 3 4 11 14 2 3 1 54 0 1 60 2 C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r 19 81 19 82 .15 A (co nt 'd) M ac ao () 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C (1 4) (1 5) (7 ) (8 ) 30 30 (5 ) (6 ) 36 36 (1 ) (1 ) (2 ) (3 ) 2 3 80 84 P ol an d 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C 27 77 5 3 7 1 2 12 2 27 77 6 4 8 1 1 3 12 7 16 3 3 49 3 No L 381 / 32 Official Journal of the European Communities 31.12.80 R om an ia 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C 15 3 3 48 2 1 2 74 1 3 78 15 B 61 .0 2 B II e) 1 S ou th K or ea 1 00 0 pi ec es aa ) bb ) cc ) W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B. O th er : W om en 's, gi rls ' an d in fa nt s' wo ve n ov er ­ co at s, ra in co at s an d ot he r co at s, cl oa ks an d ca pe s; jac ke ts an d bl az er s, ot he r th an ga rm en ts of ca teg or y 15 A , of wo ol , of co tt on or of m an -m ad e te xt ile fi br es 61 .0 2- 31 ;3 2 ;3 3; 35 ;3 6; 37 ;3 9 ;4 0 D F I B N L U K IR L D K G R E E C 1 43 7 1 46 7 14 2 16 5 12 7 14 7 50 0 51 2 1 65 4 1 67 3 59 60 38 9 39 1 4 5 4 31 2 4 42 0 L aa ; bb ) cc ) (') Pl af on d- bu to ir: se e Ap pe nd ix . C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r \ 19 81 19 82 15 B (c on t'd ) I/ H un ga ry M ac ao (l) P ol an d R om an ia D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 10 00 pi ec es 10 00 pi ec es 10 00 pi ec es 10 00 pi ec es 74 71 1 2 51 43 1 7 5 26 4 39 (1 7) (8 ) (1 1) 30 ¢ (1 ) (2 ) 5 11 0 17 3 66 24 54 10 1 3 57 2 48 0 35 7 45 25 3 36 49 2 6 5 75 3 V 77 7 2 13 51 47 1 8 6 27 5 40 (1 9) - (9 ) (1 2) 31 (1 ) (2 ) 6 11 5 17 4 70 26 55 11 1 4 57 3 50 0 36 3 52 25 5 42 57 2 7 6 78 4 31.12.80 Official Journal of the European Communities No L 381 / 33 (') Pl af on d- bu to ir: se e Ap pe nd ix . C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 16 61 .0 1 B V c) 1 2 3 61 .0 1- 51 ;5 4 ;5 7 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' wo ve n su its (in cl ud in g co or di na te su its co ns ist in g of tw o or th re e pi ec es ,w hi ch ar e or de re d, pa ck ed ,c on sig ne d an d no rm all y so ld to ge th er ) of wo ol , of co tto n or of m an -m ad e te xt ile fib re s, ex cl ud in g sk is ui ts So ut h K or ea D F I B N L U K IR L D K G R E E C 10 00 pi ec es 15 1 .. 47 1 6 17 8 26 2 3 5 2 66 4 15 7 4 9 17 17 8 26 4 4 6 3 67 8 H un ga ry D I B N L U K IR L D K G R E E C 10 00 pi ec es 26 1 7 14 14 9 79 1 7 4 2 9 7 2 7 18 15 14 9 79 1 8 4 30 1 &lt; M ac ao D F I B N L U K IR L D K G R E E C 10 00 pi ec es 57 16 5 5 28 6 1 1 2 26 5 " 59 16 5 6 29 7 1 1 3 27 1 - P ol an d D F I B N L U K IR L D K G R E E C 10 00 pi ec es 78 54 9 7 10 4 1 12 2 2 6 7 79 55 1 0 8 10 5 1 13 3 2 7 4 No L 381 / 34 Official Journal of the European Communities 31.12.80 C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U n it s Q ua nt ita tiv e lim its fro m 1 J an ua ry to 31 D ec em be r | | | | I 19 81 19 82 16 (c on t'd ) R o m an ia D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 20 1 24 5 70 7 34 30 7 2 11 2 1 50 9 21 1 25 2 70 8 37 31 5 2 12 3 1 54 0 17 61 .0 1 B V a) 1 2 3 61 .0 1- 34 ;3 6 ;3 7 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' w ov en ja ck et s (e xc lu di ng w ai ste r ja ck et s) an d bl az er s of w oo l, of co tt on or of m an -m ad e te xt ile fi br es S ou th K or ea H un ga ry D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 10 00 pi ec es 51 4 95 68 19 6 1 14 8 72 16 0 3 2 2 5 6 58 22 1 9 58 80 2 8 6 25 3 53 4 10 4 75 20 2 1 15 0 73 16 0 4 2 30 2 62 25 21 58 81 2 8 7 26 4 - M ac ao D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 10 4 12 0 15 23 40 2 1 4 3 6 7 2 10 9 12 2 17 25 40 3 1 5 4 68 6 31-12.80 Official Journal of the European Communities No L 381 / 35 C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 17 (c on t'd ) R om an ia D F I B N L U K IR L D K G R E E C 10 00 pi ec es 18 2 14 0 12 3 31 18 2 1 2 3 6 6 4 18 8 14 3 12 5 34 18 6 2 3 " 4 68 5 18 61 .0 3 B C 61 .0 3- 51 ;5 5 ;5 9; 81 ;8 5 ; 89 M en 's an d bo ys ' un de r ga rm en ts , in cl ud in g co lla rs ,s hi rt fr on ts an d cu ffs : M en 's an d bo y's wo ve n un de r ga rm en ts ot he r th an sh irt s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es &gt; S ou th K or ea M ac ao P ol an d D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s 25 8 41 1 5 16 9 59 4 6 2 55 4 67 4 64 4 91 18 1 17 6 3 24 2 1 79 5 18 6 37 11 9 42 1 3 3 29 2 26 1 47 18 16 9 67 5 . 7 3 57 7 69 0 6 4 7 10 4 19 0 20 2 4 28 3 1 86 8 18 7 42 13 1 0 47 2 3 4 30 8 No L 381 / 36 Official Journal of the European Communities 31 . 12.80 Q ua nt ita tv e lim its fro m IJ an ua ry to 31 D ec em be r C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hr d co un tr ie s M em be r S ta te s U ni ts 98 1 19 82 Si ng ap or e 1 00 0 pi ec es 18 (c on t'd ) D F I B N L U K IR L D K G R E E C 52 9 54 3 21 0 23 6 41 53 32 3 32 4 30 1 33 0 3 4 22 25 2 3 43 1 1 51 8 9 So ut h K or ea (l) 1 00 0 pi ec es 61 .0 5 B I II I H an dk er ch ie fs : B. O th er : H an dk er ch ie fs of w ov en fa br ic , of a va lu e of no tm or e th an 15 EU A /k g ne tw ei gh t 61 .0 5- 30 ;9 9 31.12.80 Official Journal of the European Communities No L 381 / 37 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C H un ga ry T on ne s 12 18 0 12 24 1 2 10 2 2 34 2 1 2 2 4 1 39 5 2 79 6 2 85 8 1 60 2 1 83 2 12 9 14 3 21 5 24 6 56 56 20 30 4 21 11 3 12 2 12 2 15 16 20 21 15 16 45 47 1 1 36 36 52 53 30 6 31 2 10 9 11 1 94 95 61 62 41 41 10 13 1 1 2 2 2 3 32 0 32 8 M ac ao T on ne s D F I B N L U K IR L D K G R E E C (') Se e A pp en di x. Ca te go ry C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1 J an ua ry to 31 D ec em be r - 19 81 19 82 19 (c on t'd ) M al ay sia (') D F I B N L U K IR L D K G R E E C 10 00 pi ec es 21 73 2 ' 62 62 73 6 56 2 52 23 6 7 4 22 60 2 64 64 76 6 58 5 54 24 62 1 20 62 .0 2 B I a) c) 62 .0 2- 12 ; 13 ; 19 Be d lin en , ta bl e lin en , to ile t lin en an d ki tc he n lin en ;c ur ta in s an d ot he rf ur ni sh in g ar tic le s: B. O th er : Be d lin en ,w ov en H un ga ry M ac ao (2) P ol an d D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s 54 5 32 73 18 14 6 3 84 5 90 6 (7 ) (4 ) 40 (3 ) (6 ) (- ) (2 ) 5 53 26 1 92 12 9 55 1 20 7 12 6 4 9 54 7 38 82 20 16 2 3 84 6 94 2 (8 ) (5 ) 41 (3 ) (7 ) (1 ) (2 ) 6 55 26 2 95 1 4 11 58 1 20 8 13 66 2 No L 381 / 38 Official Journal of the European Communities 31.12.80 (') Se e Ap pe nd ix . (2) Pl af on d- bu to ir: se e Ap pe nd ix . C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U n it s Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r I 19 81 19 82 20 (c on t'd ) R om an ia D F I B N L U K IR L D K G R E E C T on ne s 23 5 61 3 7 20 12 1 1 54 5 53 4 . 23 8 67 42 23 12 5 1 54 6 55 6 21 61 .0 1 B IV 61 .0 2 B II d) 61 .0 1- 29 ;3 1 ;3 2 61 .0 2- 25 ;2 6 ;2 8 M en 's an d bo y's ou te rg ar m en ts : W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B . O th er : Pa rk as ; an or ak s, w in dc he at er s, w ai st er jac ke ts an d th e lik e, w ov en , of w oo l, of co tto n or of m an -m ad e te xt ile fi br es So ut h K or ea D F I B N L U K IR L D K G R E E C 10 00 pi ec es 3 78 2 90 5 14 2 1 6 7 6 2 53 3 18 56 0 15 9 63 1 3 88 2 ,9 96 19 4 1 69 2 2 55 4 24 * 56 2 16 9 9 2 0 M ac ao (') D F I B N L U K IR L D K G R E E C 10 00 pi ec es (3 0) 18 5 (1 4) (1 9) (3 6) (1 ) (6 ) 10 26 2 (4 0) 18 7 (1 6) (2 0) (3 9) (1 ) (6 ) 11 27 3 - Si ng ap or e (') D F I B N L U K IR L D K G R E E C 10 00 pi ec es 13 7 22 8 (4 8) (4 0) 13 2 (3 ) (1 0) 10 57 2 14 6 23 0 (5 2) (4 3) 13 6 (3 ) (1 0) 11 59 6 31.12.80 Official Journal of the European Communities No L 381 / 39 (') Pl af on d- bu to ir: se e Ap pe nd ix . C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1 J an ua ry to 31 D ec em be r - I I l i 19 81 19 82 22 56 .0 5 A Y ar n of m an -m ad e fib re s (d isc on tin uo us or w as te ), no tp ut up fo rr et ai ls ale : A. O fs yn th eti c tex til e fib re s: So ut h K or ea D F I B N L T on ne s 3 72 9 1 27 2 - 1 17 7 78 1 3 75 7 1 36 3 1 23 4 82 5 56 .0 5- 03 ;0 5 ;0 7 ;0 9 ; 11 ; 13 ; 15 ; 19 ;2 1 ;2 3 ;2 5 ; 28 ;3 2 ;3 4 ;3 6 ;3 8 ;3 9 ; 42 ;4 4 ;4 5 ;4 6 ;4 7 Ya rn of xd isc on tin uo us or wa ste sy nt he tic fib re s, no tp ut up fo rr eta il sa le U K IR L D K G R E E C 1 28 6 65 32 8 10 8 64 8 1 40 1 71 33 2 11 8 99 4 M ac ao (4) D F I B N L U K IR L D K G R E E C T on ne s (2 8) (3 8) (1 5) (2 8) 14 6 (1 ) (3 ) 7 23 8 (3 7) (4 0) (2 0) (2 9) 14 7 (1 ) (4 ) 8 24 8 M al ay sia D - F I B N L U K IR L D K G R E E C T on ne s 1 43 9 81 5 9 7 47 1 94 4 8 51 11 3 83 6 1 46 3 83 5 11 5 48 2 97 8 9 57 12 3 95 1  R om an ia (') D F I B N L U K IR L D K G R E E C T o n n es 68 9 77 8 (1 40 ) (9 0) (2 05 ) (1 0) (2 6) 7 1 70 7 69 6 78 5 (1 53 ) (9 8) (2 24 ) (1 1) (2 8) 8 1 77 6 No L 381 / 40 Official Journal of the European Communities 31.12.80 (') Pl af on a- bu to ir: se e Ap pe nd ix . C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r \ \ I l 19 81 19 82 22 (c on t'd ) Si ng ap or e D F I B N L U K IR L D K G R E E C T o n n es 1 11 2 30 4 11 4 14 4 41 3 4 11 11 2 11 3 1 11 7 32 4 12 5 15 5 43 8 5 13 12 2 18 9 \ T ha il an d D F I B N L U K IR L D K G R E E C T on ne s 31 3 56 4 4 6 89 15 9 3 6 11 1 08 3 33 1 65 44 8 99 18 2 3 8 12 1 14 8 56 .0 5- 21 ;2 3 ;2 5 ;2 8 ;3 2; - 34 ;3 6 a) O fw hi ch ac ry lic I 23 56 .0 5 B 56 .0 5- 51 ;5 5 ;6 1 ;6 5 ;7 1 ; 75 ;8 1 ;8 5; 91 ;9 5 ;9 9 Y ar n of m an -m ad e fib re s (d isc on tin uo us or wa ste ), no tp ut up fo rr eta il sa le : B. O fr eg en er at ed tex til e fib re s: Y ar n of di sc on tin uo us or w as te re ge ne ra te d fib re s, no tp ut up fo rr et ai ls ale P ol an d D F I B N L U K IR L D K G R E E C T on ne s 51 16 1 25 83 7 42 4 5 6 1 13 1 61 17 3 34 84 1 49 5 7 7 1 17 7 R om an ia (') D F I B N L U K IR L D K G R E E C T on ne s (2 72 ) (1 60 ) (1 32 ) 1 36 8 (1 87 ) (9 ) (2 8) 6 1 69 3 (2 99 ) (1 76 ) (1 45 ) 1 38 2 (2 49 ) (1 0) (3 0) 7 1 76 2 31 - 12.80 Official Journal of the European Communities No L 381 / 41 (') Pl af on d- bu to ir: se e Ap pe nd ix . C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r I l 19 81 19 82 24 60 .0 4 B IV b) 1 bb ) d) 1 bb ) 60 .0 4- 47 ;7 3 U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as ti c or ru bb er iz ed : M en 's an d bo y's py jam as , kn itt ed or cr oc he te d, of co tto n or of sy nt he tic tex til e fi br es So ut h K or ea H un ga ry M ac ao (') P ak is ta n D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 10 00 pi ec es 10 00 pi ec es 10 00 pi ec es 10 00 pi ec es 16 2 81 1 28 38 70 7 9 3 1 12 8 60 8 11 7 42 43 64 3 13 25 91 5 65 97 (1 7) (1 2) (2 8) (1 ) (3 ) 4 20 6 51 75 9 6 15 2 20 17 8 18 0' 81 5 35 43 79 8 10 4 1 17 4 61 1 13 2 49 49 76 4 15 26 96 2 67 98 (1 9) (1 3) (3 1) (1 ) (4 ) 5 21 6 53 76 1 0 8 18 1 2 21 18 9 No L 381 / 42 Official Journal of the European Communities 31.12.80 (') Pl af on d- bu to ir: se eA pp en di x. C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r \ 19 81 19 82 24 (c on t'd ) Po la nd (') D F I B N L U K IR L D K G R E E C 10 00 pi ec es 10 3 21 0 (2 5) (1 7) (3 9) (3 ) (6 ) 4 34 6 10 7 21 1 (3 3) (2 3) (5 0) (4 ) (8 ) 5 36 3 Si ng ap or e (') D F I B N L U K IR L D K G R E E C 10 00 pi ec es 87 (2 0) (1 4) 38 (2 4) (1 ) (4 ) 4 17 9 87 (2 3) (1 6) 39 (2 8) (2 ) (5 ) 5 19 1 25 60 .0 4 B IV b) 2 aa ) bb ) d) 2 aa ) bb ) 60 .0 4- 51 ;5 3 ;8 1 ;8 3 U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') kn itt ed or cr oc he te d py ja m as an d ni gh td re ss es ,o fc ot to n or sy nt he tic fib re s So ut h K or ea D F I B N L U K IR L D K G R E E C 10 00 pi ec es 37 7 31 6 17 4 2 7 4 23 2 13 43 3 1 43 2 40 5 32 4 19 0 27 5 26 2 14 45 4 1 51 9 H un ga ry D F I B N L U K IR L D K G R E E C 10 00 pi ec es 96 49 73 1 2 27 1 23 25 30 6 98 52 74 1 3 30 2 23 26 31 8 31-12.80 Official Journal of the European Communities No L 381 / 43 (') Pl af on d- bu to ir: se e Ap pe nd ix . C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M ac ao () 25 (c on t'd ) M al ay sia M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 D 10 00 pi ec es 16 4 16 5 F I 86 87 I \ \ (2 6) .( 29 ) B N L \ (2 7) (3 0) U K (4 7) (5 3) IR L (3 ) (3 ) D K (7 ) (8 ) G R 4 5 E E C 33 9 35 6 D 10 00 pi ec es 74 79 F 67 68 I I l 25 27 B N L 85 86 U K I l 33 36 IR L 5 5 D K 26 27 G R 4 5 E E C 31 9 33 3 D 10 00 pi ec es 17 1 17 9 F \ 12 6 13 0 I I l 18 22 B N L \ 12 15 U K 21 6 22 0 IR L I l 3 4 D K 73 73 G R 4 5 E E C 62 3 64 8 D 10 00 pi ec es (6 8) (7 6) F 23 2 23 4 I (3 7) (4 2) B N L 12 0 12 1 U K (6 1) (6 9) IR L (3 ) (3 ) D K I (5 ) (7 ) G R \ 4 5 E E C 44 3 46 6 No L 381 / 44 Official Journal of the European Communities 31.12.80 P ol an d R om an ia (') (') Pl af on d- bu to ir: se e Ap pe nd ix . C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U n it s Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r - 19 81 19 82 25 (c on t'd ) - Si ng ap or e (') D F I B N L U K IR L D K G R E E C 10 00 pi ec es 78 55 (1 6) (2 3) (2 5) (1 ) (5 ) 4 19 6 7 9 55 (1 8) (2 4) (2 9) (2 ) (6 ) 6 2 0 9 26 60 .0 5 A II b) 4 cc ) 11 22 33 44 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no te la st ic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : II . O th er M ac ao (') D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es (1 50 ) ' 23 8 (6 2) (8 8) (1 13 ) (4 ) (1 1) 11 6 4 7 (1 64 ) 24 0 (7 0) (9 0) (1 24 ) (5 ) (1 2) 12 6 7 9 61 .0 2 B II e) 4 bb ) cc ) dd ) ee ) 60 .0 5- 45 ;4 6; 47 ;4 8 61 .0 2- 48 ;5 2 ;5 3 ;5 4 W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B . O th er : W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') w ov en an d kn itt ed or cr oc he te d dr es se s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es P ol an d D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 6 7 3 2 4 7 20 1 15 5 13 1 3 5 11 1 42 6 67 5 25 4 20 7 15 8 13 9 4 6 12 1 45 5 R om an ia (') D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es (9 5) (8 7) (6 0) 31 4 12 1 (3 ) (1 0) 11 59 6 (1 07 ) (9 5) (6 7) 31 5 13 0 (4 ) (1 1) 12 62 6 31-12.80 Official Journal of the European Communities No L 381 / 45 (') Pl af on d- bu to ir: se eA pp en di x. Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 81 19 82 27 60 .0 5 So ut h K or ea 1 00 0 pi ec es A II b) 4 dd ) D F I B N L U K IR L D K G R E E C 49 0 57 53 43 5 72 9 11 6 5 1 2 3 7 4 9 6 62 57 43 5 81 1 0 11 6 6 1 26 3 O ut er ga rm en ts an d ot he r ar tic les ,- kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : II . O th er W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B . O th er : W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') w ov en an d kn itt ed or cr oc he te d sk irt s, in cl ud in g di vi de d sk irt s 6 .0 2 B II e) 5 aa ) bb ) cc ) 60 .0 5- 51 ;5 2 ;5 4 ;5 8 61 .0 2- 57 ;5 8 ;6 2 M ac ao 1 00 0 pi ec es No L 381 / 46 Official Journal of the European Communities 3l . 12 . 80 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 65 9 66 7 26 8 28 0 51 57 33 1 33 3 35 4 37 0 4 5 11 7 11 7 6 7 1 79 0 1 83 6 17 2 17 5 10 3 10 5 9 11 15 6 15 6 82 86 5 5 2 2 6 7 ' 53 5 54 7 Si ng ap or e 1 00 0 pi ec es 28 60 .0 5 ¢ A II b) 4 ee ) S ou th er K or ea 1 00 0 pi ec es O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d clo th in g ac ce ss or ies : II . O th er : K ni tte d or cr oc he te d tro us er s (e xc ep t sh or ts )o th er th an ba bi es ' D F I B N L U K IR L D K G R E E C 12 8 13 3 29 35 16 19 60 61 94 98 2 2 7 8 2 3 33 8 ' 35 9 60 .0 5- 61 ;6 2; 64 C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r \ \ l 19 81 19 82 29 61 .0 2 B II e) 3 aa ) bb ) cc ) 61 .0 2- 42 ;4 3 ;4 4 W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B. O th er : W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') w ov en su its an d co stu m es (in clu di ng co or di na te su its co ns ist in g of tw o or thr ee pie ce s wh ich are or de red ,p ac ke d, co ns ign ed an d no rm all y so ld tog eth er ), of w oo l, of co tto n or of m an -m ad e te xt ile fib re s, ex clu di ng sk is ui ts S ou th K or ea D F I B N L U K IR L D K G R E E C 10 00 pi ec es 53 1 9 16 37 17 3 5 15 2 32 0 56 20 1 7 38 17 3 5 16 3 32 8 30 A 61 .0 4 B I / 61 .0 4- 11 ; 13 ; 18 W om en 's, gi rls 'a nd in fa nt s' un de rg ar m en ts : W om en 's, gi rls 'a nd in fa nt s' wo ve n py jam as an d ni gh t dr es se s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es S ou th K or ea H un ga ry M ac ao (') D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 10 00 pi ec es 10 00 pi ec es 10 00 pi ec es 89 4 65 54 48 83 3 11 4 1 16 2 85 9 60 35 12 0 12 5 3 35 5 1 24 2 2 15 2 62 7 (2 36 ) (1 90 ) (3 92 ) (1 5) (5 7) 5 3 27 3 89 9 78 65 5 7 10 0 4 13 5 1 22 1 86 3 70 43 12 8 14 2 4 37 6 1 29 3 2 17 4 65 2 (3 13 ) (2 09 ) (4 31 ) (2 0) (6 3) 6 3 40 4 31 . 12 . 80 Official Journal of the European Communities No L 381 / 47 (') Pl af on d- bu to ir: se e Ap pe nd ix . C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r 19 81 19 82 30 A (c on t'd ) Si ng ap or e (') D F I B N L U K IR L D K G R E E C 10 00 pi ec es . 1 50 9 (2 27 ) (1 46 ) (1 19 ) (2 57 ) (1 0) (3 2) 6 1 99 0 1 52 4 (2 55 ) (1 64 ) (1 34 ) (2 89 ) (1 1) (3 6) 8 2 09 1 30 B 61 .0 4 B II 61 .0 4- 91 ;9 3 ;9 8 W om en 's, gi rls 'a nd in fa nt s' un de rg ar m en ts : W om en 's, gir ls' an d in fa nt s' (o th er th an ba bi es ') w ov en un de r ga rm en ts ot he r th an py jam as an d ni gh t dr es se s, of wo ol , of co tto n or of m an -m ad e te xt ile fi br es So ut h K or ea D F I B N L U K IR L D K G R E E C T on ne s 6 3 3 57 5 1 2 77 7 4 3 58 5 2 3 82 M ac ao (') D F I B N L U K IR L D K G R E E C T on ne s (1 -2 ) 3 -1 (2 -1 ) (0 .5 ) 3 -1 (0 .1 ) (0 .2 ) 2 1 1 -7 (1 -6 ) 3 -1 (2 -1 ) (0 .6 ) 3 -1 (0 .1 ) (0 -2 ) 3 13 -1 31 61 .0 9 D 61 .0 9- 50 Co rs et s, co rs et -b el ts ,s us pe nd er -b el ts ,b ra ss iÃ ¨ re s, br ac es , su sp en de rs , ga rte rs an d th e lik e (in clu di ng su ch ar tic les of kn itt ed or cr oc he te d fa br ic s) w he th er or no te la sti c: Br as sie re s, w ov en ,k ni tte d or cr oc he te d So ut h K or ea D F I B N L U K IR L D K G R E E C 10 00 pi ec es 2 01 6 90 1 12 3 50 0 35 8 10 50 1 2 3 97 0 2 04 3 9 2 7 15 4 51 4 41 0 12 35 1 3 4 10 8 No L 381 / 48 Official Journal of the European Communities 31.12.80 (') Pl af on d- bu to ir: se e Ap pe nd ix . C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r I l 19 81 19 82 31 (c on t'd ) M ac ao D F I B N L U K IR L D K G R E E C 10 00 pi ec es 2 40 0 6 7 6 14 0 23 4 ¢ 95 0 7 70 1 4 4 49 1 2 49 6 70 3 14 6 24 3 98 8 8 73 1 5 4 67 2 31.12.80 Official Journal of the European Communities No L 381 / 49 G R O U P II I No L 381 / 50 Official Journal of the European Communities 31 . 12.80 C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1 J an ua ry to 31 D ec em be r I 19 81 19 82 32 ex 58 .0 4 58 .0 4- 07 ; 11 ; 15 ; 18 ;4 1 ; 43 ;4 5 ;6 1 ;6 3 ;6 7 ;6 9 ; 71 ;7 5 ;7 7 ;7 8 W ov en pi le fa br ics an d ch en ill e fa br ics (o th er th an te rry to we lli ng or sim ila r te rry fa br ics of co tto n fa lli ng w ith in he ad in g N o 55 .08 an d fa br ics fa lli ng w ith in he ad in g N o 58 .05 ): W ov en pi le fa br ics an d ch en ill e fa br ics (o th er th an te rry fa br ic s of co tto n an d na rro w w ov en fa br ic s) of w oo l, of co tto n or of m an ­ m ad e te xt ile fi br es So ut h K or ea D F I B N L U K IR L D K G R E E C T on ne s 3 5 4 88 80 16 2 16 1 9 45 6 35 1 34 5 38 0 10 1 92 16 6 18 1 10 ¢ 45 9 36 1 42 5 P ol an d D F I B N L U K IR L D K G R E E C T on ne s 28 8 17 4 27 21 26 4 14 17 7 52 1 01 7 30 7 18 5 36 28 27 5 14 17 8 55 1 07 8 33 51 .0 4 A II I a) 62 .0 3 B II b) 1 51 .0 4- 06 62 .0 3- 96 W ov en fa br ic s of m an -m ad e fib re s (c on tin u ­ ou s) , in cl ud in g w ov en fa br ics of m on of il or str ip fa lli ng w ith in he ad in g N o 51 .01 or 51 .02 : A. W ov en fa br ics of sy nt he tic tex til e fib re s: Sa ck s an d ba gs ,o f a ki nd us ed fo rt he pa ck in g of go od s: B. O f ot he r te xt ile m at er ia ls : II . O th er : W ov en fa br ics of str ip or th e lik e of po ly et hy le ne or po ly pr op yl en e, les s th an 3 m wi de ;w ov en sa ck s of su ch str ip or th e lik e So ut h K or ea D F I B N L U K IR L D K G R E E C T on ne s 62 2 17 0 14 7 1 62 4 33 3 14 94 15 7 3 16 1 68 7 18 7 16 3 1 63 2 37 1 16 98 16 5 3 31 9 C at eg or y CC T he ad in g N o &gt; N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r Sp at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r I I \ 19 81 19 82 34 51 .0 4 A III b) 51 .0 4- 08 W ov en fa br ic s of m an -m ad e fib re s (c on tin u ­ ou s) , in clu di ng wo ve n fab ric s of m on of il or str ip fa lli ng wi th in he ad in g N o 51 .01 or 51 .02 : A. W ov en fa br ics of sy nt he tic tex til e fib re s: W ov en fa br ics of str ip or th e lik e of po ly eth yl en e or po ly pr op yl en e, 3 m or m or e w id e 35 51 .0 4 A IV 51 .0 4- 11 ; 13 ; 15 ; 17 ; 18 ; 21 ;2 3; 25 ;2 6 ;2 7; 28 ; 32 ;3 4; 36 ;4 2; 44 ;4 6; 48 51 .0 4- 15 ; 17 ; 18 ;2 3 ;2 5 ; 26 ;2 7 ;2 8 ;3 2 ;3 4 ;4 2 ; 44 ;4 6 ;4 8 W ov en fa br ic s of m an -m ad e fib re s (c on tin u ­ ou s) , in clu di ng wo ve n fa br ics of m on of il or str ip fa lli ng wi th in he ad in g N o 51 .01 or 51 .02 ): A. W ov en fa br ics of sy nt he tic tex til e fib re s: W ov en fa br ics of sy nt he tic tex til e fib re s (c on tin uo us ) ot he r th an th os e fo r ty re s an d th os e co nt ai ni ng el as to m er ic ya rn : a) O f wh ich ot he r th an un bl ea ch ed or bl ea ch ed So ut h K or ea D F I B N L U K IR L D K G R E E C T o n n es 21 3 13 7 12 9 25 3 1 36 1 79 27 16 0 2 35 9 25 1 16 2 15 1 26 6 1 36 8 79 32 16 8 2 47 7 36 51 .0 4 B II I W ov en fa br ic s of m an -m ad e fib re s (c on tin u ­ ou s) , in clu di ng wo ve n fa br ics of m on of il or str ip fa lli ng w ith in he ad in g N o 51 .01 or 51 .02 ): B. W ov en fa br ics of re ge ne ra te d tex til e fib re s: H un ga ry D F I B N L U K T o n n es 10 6 74 ' 11 3 10 30 11 0 76 11 4 11 34 51 .0 4- 56 ;5 8 ;6 2 ;6 4 ;6 6 ; 72 ;7 4; 76 ;8 2; 84 ;8 6; 88 ;8 9; 93 ;9 4 ;9 5 ;9 7; 98 51 .0 4- 58 ;6 2 ;6 4 ;7 2 ;7 4 ; 76 ;8 2 ;8 4 ;8 6; 88 ;8 9 ; 94 ;9 5 ;9 7; 98 W ov en fa br ics of re ge ne ra te d tex til e fib re s (c on tin uo us ) ot he r th an th os e fo r ty re s an d th os e co nt ai ni ng el as to m er ic ya rn : a) O f wh ich ot he r th an un bl ea ch ed or bl ea ch ed : - IR L D K G R E E C 1 3 5 34 2 2 4 6 35 7 31.12.80 Official Journal of the European Communities No L 381 / 51 Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 81 98 2 P ol an d T on ne s 36 (c on t'd ) D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 54 3 33 1 64 73 59 1 2 18 54 1 15 4 (3 8) 15 7 (2 1) (1 6) (4 4) (1 ) (4 ) 5 2 4 7 55 1 33 6 76 83 , 77 1 3 19 57 1 21 2 (4 4) 15 8 (2 4) (1 8) (5 1) (2 ) (5 ) 6 26 2 R om an ia O T on ne s No L 381 / 52 Official Journal of the European Communities 31.12.80 37 56 .0 7 B S ou th K or ea T on ne s W ov en fa br ic s of m an -m ad e fi br es (d isc on tin uo us or w as te ): B. O fr eg en er at ed tex til e fib re s: D F I B N L U K IR L D K G R E E C 56 .0 7- 50 ;5 1 ;5 5 ;5 6 ;5 9; 60 ;6 1 ;6 5; 67 ;6 8 ;6 9; 70 ;7 1 ;7 2 ;7 3 ;7 4 ;7 7 ; 78 ;8 2; 83 ;8 4 ;8 7 56 .0 7- 50 ;5 5 ;5 6 ;5 9 ;6 1 ; 65 ;6 7 ;6 9 ;7 0 ;7 1 ;7 3 ; 74 ;7 7 ;7 8 ;8 3 ;8 4; 87 W ov en fa br ics of re ge ne ra te d tex til e fib re s (d isc on tin uo us or w as te ) ot he r th an na rro w w ov en fa br ics , pi le fa br ics (in cl ud in g te rry fa br ic s) an d ch en ill e fa br ic s: a) O f w hi ch ot he r th an un bl ea ch ed or bl ea ch ed 32 0 2 9 2 1 89 5 85 26 9 10 31 9 20 3 21 0 35 5 17 2 42 1 30 52 10 7 30 1 07 7 36 9 33 6 1 90 5 99 31 0 11 32 0 21 3 37 1 36 3 18 3 42 3 33 62 11 8 31 1 11 4 P ol an d T on ne s D F I B N L U K IR L D K G R E E C (') Pl af on d- bu to ir: se e Ap pe nd ix . Ca te go ry C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r \ \ 19 81 19 82 37 (c on t'd ) R om an ia D F I B N L U K IR L D K G R E E C T on ne s 93 0 41 8 28 4 25 1 22 0 3 65 27 2 19 8 94 9 44 4 31 2 26 2 26 1 4 69 29 2 33 0 38 A 60 .0 1 B ib ) 1 60 .0 1- 40 K ni tte d or cr oc he te d fa br ic , no t el as tic or ru bb er iz ed : B. O f m an -m ad e fib re s: K ni tte d or ch ro ch et ed sy nt he tic cu rta in ^ fa br ics in clu di ng ne tc ur ta in fa br ic P ol an d D F I B N L U K IR L D K G R E E C T on ne s 23 7 15 1 57 10 3 89 6 13 3 65 9 24 0 15 3 61 10 4 96 7 14 4 67 9 38 B 62 .0 2 A ll 62 .0 2- 09 Be d lin en ,t ab le lin en , to ile t lin en an d ki tc he n lin en ;c ur ta in s an d ot he rf ur ni sh in g ar tic le s: A . N et cu rt ai ns ¢ 39 62 .0 2 B II a) c) II I a) 2 c) 62 .0 2- 40 ;4 2 ;4 4; 46 ;5 1 ; 59 ;6 5 ;7 2; 74 ;7 7 Be d lin en ,t ab le lin en ,t oi le t lin en an d ki tc he n lin en ;c ur ta in s an d ot he rf ur ni sh in g ar tic les : B. O th er : W ov en ta bl e lin en , to ile t an d ki tc he n lin en ot he rt ha n of co tto n te rry fa br ic H un ga ry D F I B N L U K IR L D K G R E E C T on ne s 15 0 34 20 55 15 3 1 50 8 47 1 15 6 40 24 57 15 6 2 51 9 49 5 31 . 12.80 Official Journal of the European Communities No L 381 / 53 C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 39 (c on t'd ) || M ac ao (') D F I B N L U K IR L D K G R E E C T on ne s 17 4 (6 1) 21 9 (2 8) (7 3) (3 ) (9 ) 8 53 3 17 9 (7 2) 22 2 (3 3) (8 6) (4 ) (1 0) 9 57 1 40 62 .0 2 B IV a) c) 62 .0 2- 83 ;8 5 ;8 9 Be d lin en ,t ab le lin en , to ile t lin en an d ki tc he n lin en ,c ur ta in s an d ot he rf ur ni sh in g ar tic les : B. O th er : W ov en cu rta in s (o th er th an ne t cu rta in s) an d fu rn ish in g ar tic les , of w oo l, of co tto n or of m an -m ad e te xt ile fi br es 41 ex 51 .0 1 A 51 .0 1- 05 ;0 7 ;0 8 ;0 9 ; 11 ; 13 ;1 6; 18 ;2 1 ;2 3; 26 ; 28 ;3 2; 34 ;3 8 ;4 2 ;4 4 ;4 8 Y ar n of m an -m ad e fib re s (c on tin uo us ), no tp ut up fo rr et ai ls ale : A. Y ar n of sy nt he tic tex til e fib re s: Y ar n of sy nt he tic tex til e fib re s (c on tin uo us ), no t pu t up fo r re ta il sa le , ot he r th an no n ­ te xt ur ed sin gl e ya rn un tw ist ed or wi th a tw ist of no tm or e th an 50 tu rn s pe rm et re R om an ia (') D F I B N L U K IR L D K G R E E C T on ne s 1 43 0 (1 89 ) (1 48 ) (1 22 ) (2 47 ) (1 0) (3 7) 60 1 98 5 1 44 4 (2 17 ) (1 70 ) (1 40 ) (2 84 ) (1 2) (4 2) 64 2 10 4 42 ex 51 .0 1 B 51 .0 1- 50 ;6 1 ;6 4; 66 ;7 1 ; 76 ;8 0 Y ar n of m an -m ad e fib re s (c on tin uo us ), no tp ut up fo rr et ai ls ale : B. Y ar n of re ge ne ra te d te xt ile fib re s: Y ar n of re ge ne ra te d te xt ile fib re s (c on tin u ­ ou s) , no tp ut up fo r re tai l sa le ,o th er th an sin gle ya rn of vis co se ra yo n un tw ist ed or w ith a tw ist of no tm or e th an 25 0 tu rn s pe r m et re an d sin gl e no n- te xt ur ed ya rn of an y a c e ta te No L 381 / 54 Official Journal of the European Communities 31.12.80 (') Pl af on d- bu to ir: se e Ap pe nd ix . C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 43 51 .0 3 51 .0 3- 10 ;2 0 Y ar n of m an -m ad e fib re s (c on tin uo us ), pu t up fo r re ta il sa le 44 51 .0 4 A ll 51 .0 4- 05 W ov en fa br ic s of m an -m ad e fib re s (c on tin u ­ ou s) , in cl ud in g wo ve n fa br ics of m on of il or str ip fa lli ng wi th in he ad in g N o 51 .01 or 51 .02 : A. W ov en fa br ics of sy nt he tic te xt ile fib re s: W ov en fa br ics of sy nt he tic tex til e fib re s (c on tin uo us ), co nt ai ni ng el as to m er ic ya rn 45 51 .0 4 B II 51 .0 4- 54 W ov en fa br ic s of m an -m ad e fib re s (c on tin u ­ ou s) , in cl ud in g wo ve n fa br ics of m on of il or str ip fa lli ng wi th in he ad in g N o 51 .01 or 51 .02 : B. W ov en fa br ics of re ge ne ra te d tex til e fib re s: W ov en fa br ics of re ge ne ra te d tex til e fib re s (c on tin uo us ), co nt ai ni ng el as to m er ic ya rn 46 ex 53 .0 5 53 .0 5- 10 ;2 2; 29 ;3 2; 39 Sh ee p's or lam bs ' w oo l or ot he r an im al ha ir (fi ne or co ar se ), ca rd ed or co m be d: Ca rd ed or co m be d sh ee p's or lam bs 'w oo lo r ot he r fi ne an im al ha ir A rg en tin a D F I B N L U K IR L D K G R E E C T on ne s 1 34 0 1 45 8 4 24 0 80 6 54 7 16 54 55 6 9 0 1 7 1 62 6 1 61 6 4 26 0 87 2 67 2 24 68 65 1 9 78 9 31.12.80 Official Journal of the European Communities No L 381 / 55 Ca te go ry C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 47 53 .0 6 53 .0 8 A 53 .0 6- 21 ;2 5 ;3 1 ;3 5 ;5 1 ; 55 ;7 1 ;7 5 53 .0 8- 1 1; 15 Y ar n of ca rd ed sh ee p's or lam bs 'w oo l( w oo lle n ya rn ), no tp ut up fo rr eta il sa le : Y ar n of fin e an im al ha ir (c ar de d or co m be d) , no tp u^ up fo rr eta il sa le : Y ar n of ca rd ed sh ee p's or la m b's w oo l (w oo lle n ya rn )o ro fc ar de d fin e an im al ha ir, no tp ut up fo rr et ai ls ale 48 53 .0 7 53 .0 8 B 53 .0 7- 01 ;0 9; 21 ;2 9 ;4 0 ; 51 ;5 9; 81 ;8 9 53 .0 8- 21 ;2 5 Y ar n of co m be d sh ee p's or lam bs w oo l (w or ste d ya rn ), no tp ut up fo rr eta il sa le : Y ar n of fin e an im al ha ir (c ar de d or co m be d) , no tp ut up fo rr et ai ls ale : Y ar n of co m be d sh ee p's or lam bs ' w oo l (w or ste d ya rn ) or of co m be d fin e an im al ha ir, no tp ut up fo rr et ai ls ale 49 ex 53 .1 0 53 .1 0- 11 ; 15 Ya rn of sh ee p's or lam bs 'w oo l, of ho rs eh ai ro r of ot he ra ni m al ha ir (fi ne or co ar se ), pu tu p fo r re ta il sa le : Y ar n of sh ee p's or lam bs ' w oo l or of fin e an im al ha ir, pu tu p fo rr et ai ls ale - 50 53 .1 1 53 .1 1- 01 ;0 3 ;0 7 ; 11 ; 13 ; 17 ;2 0; 30 ;4 0 ;5 2; 54 ; 58 ;7 2; 74 ;7 5; 82 ;8 4; 88 ;9 1 ;9 3 ;9 7 W ov en fa br ics of sh ee p's or lam bs 'w oo l or of fi ne an im al ha ir S ou th K or ea D F I B N L U K IR L D K G R E E C T on ne s 87 51 51 9 14 3 3 3 10 35 7 93 56 54 10 14 5 3 4 11 37 6 No L 381 / 56 Official Journal of the European Communities 31.12.80 C at eg or y C C T he ad in g N o N IM E X E co de -1 98 1 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 50 (c on t'd ) H un ga ry D F I B N L U K IR L D K G R E E C T on ne s 16 15 4 8 11 17 2 8 21 6 18 15 4 9 12 18 1 2 9 22 3 51 55 .0 4 55 .0 4- 00 C ot to n, ca rd ed or co m be d 52 55 .0 6 55 .0 6- 10 ;9 0 Co tto n ya rn ,p ut up fo rr et ai ls ale 53 55 .0 7 55 .0 7- 10 ;9 0 C ot to n ga uz e 54 56 .0 4 B 56 .0 4- 21 ;2 3 ;2 8 M an -m ad e fib re s (d isc on tin uo us or w as te ), ca rd ed , co m be d or ot he rw ise pr ep ar ed fo r sp in ni ng : B. Re ge ne ra te d te xt ile fib re s: Re ge ne ra te d tex til e fib re s (d isc on tin uo us or w as te ), ca rd ed or co m be d 31.12.80 Official Journal of the European Communities No L 381 / 57 C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 55 56 .0 4 A 56 .0 4- 11 ; 13 ; 15 ; 16 ; 17 ; 18 M an -m ad e fib re s (d isc on tin uo us or w as te ), ca rd ed , co m be d or ot he rw ise pr ep ar ed fo r sp in ni ng : A. Sy nt he tic tex til e fib re s: Sy nt he tic tex til e fib re s (d isc on tin uo us or w as te ), ca rd ed or co m be d Ro m an ia (') D F I B N L U K IR L D K G R E E C T on ne s 3 22 5 1 94 6 (1 19 7) (7 19 ) (1 39 3) (3 2) (1 37 ) 17 0 8 55 4 3 25 7 1 9 8 0 (1 32 6) (8 27 ) (1 60 2) (4 6) (1 57 ) 18 2 9 06 9 56 56 .0 6 A 56 .0 6- 11 ; 15 Y ar n of m an -m ad e fib re s (d isc on tin uo us or wa ste ), pu tu p fo rr et ai ls ale : Ya rn of sy nt he tic tex til e fib re s (d isc on tin uo us or wa ste ), pu tu p fo rr eta il sa le 57 56 .0 6 B 56 .0 6- 20 Y ar n of m an -m ad e fib re s (d isc on tin uo us or wa ste ), pu tu p fo rr et ai ls ale : Ya rn of re ge ne ra te d tex til e fib re s (d isc on tin uo us or w as te ), pu t up fo r re ta il sa le 58 58 .0 1 58 .0 1- 01 ; 11 ; 13 ; 17 ;3 0; 80 Ca rp ets ,c ar pe tin g an d ru gs ,k no tte d (m ad e up or no t) R om an ia (') D F I B N L U K _ IR L D K G R E E C T on ne s 96 (6 5) 13 0 48 10 9 (2 ) (7 ) (* ) 44 0 10 7 (7 3) 13 1 51 11 4 (3 ) (8 ) (* ) 4 6 6 No L 381 / 58 Official Journal of the European Communities 31.12.80 (') Pl af on d- bu to ir: se e Ap pe nd ix . (*) Im po rts in to Gr ee ce ar e th e su bj ec to fs pe cia lp ro vi sio ns (se e O JN o L 29 1, 19 .1 1. 19 79 ,p .1 39 ). C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r I l i 19 81 19 82 59 58 .0 2 ex A B 59 .0 2 ex A 58 .0 2- 01 ;0 3 ;0 5 ;0 9 ;6 1 ; 65 ;6 9 ;7 1 ;7 5 ;7 9 ;8 1 ; 85 ; 89 ;9 0 59 .0 2- 01 ;0 9 O th er ca rp et s, ca rp et in g, ru gs , m at s an d m at tin g, an d 'K el em ', 'S ch um ac ks ' an d 'K ar ­ am an ie 'r ug s an d th e lik e (m ad e up or no t) : Fe lt an d ar tic le s of fe lt, w he th er or no ti m pr eg ­ na te d or co at ed : A. Fe lt in th e pi ec e or sim pl y cu tt o re ct an gu la r sh ap e: W ov en , kn itt ed or cr oc he te d ca rp et s, ca rp et in g, ru gs , m at s an d m at tin g, an d 'K el em ', 'S ch um ac ks 'a nd 'K ar am an ie 'r ug s an d th e lik e (m ad e up or no t); flo or co ve rin g, of fe lt 60 58 .0 3 5 8 .0 3 -0 0 Ta pe str ie s, ha nd -m ad e, of th e ty pe G ob el in s, Fl an de rs ,A ub us so n, Be au va is an d th e lik e, an d ne ed le -w or ke d ta pe str ie s (fo r ex am pl e, pe tit po in t an d cr os s sti tc h) m ad e in pa ne ls an d th e lik e by ha nd : Ta pe str ie s, ha nd -m ad e 61 58 .0 5 A I a) c) II B 58 .0 5- 01 ;0 8 ;3 0 ;4 0 ;5 1 ; 59 ;6 1 ;6 9 ;7 3 ;7 7 ;7 9 ;9 0 N ar ro w w ov en fa br ic s, an d na rr ow fa br ic s (b ol du c) co ns ist in g of w ar p w ith ou t w ef t as se mb led by me an s of an ad he siv e, ot he rt ha n go od s fa lli ng w ith in he ad in g N o 58 .06 : N ar ro w wo ve n fa br ics no t ex ce ed in g 30 cm in w id th w ith se lv ed ge s (w ov en ,g um m ed or m ad e ot he rw ise ) on bo th ed ge s, ot he r th an wo ve n lab els an d th e lik e; bo ld uc P ol an d D F I B N L U K IR L D K G R E E C T o n n es 13 9 57 11 35 79 2 6 4 33 3 14 0 59 1 3 36 81 2 7 5 34 3 31-12.80 Official Journal of the European Communities No L 381 / 59 C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n Th ird co un tri es . M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r I I l 19 81 19 82 62 58 .0 6 58 .0 7 58 .0 8 58 .0 9 58 .1 0 58 .0 6- 10 ;9 0 58 .0 7- 31 ;3 9 ;5 0 ;8 0 58 .0 8- 10 ;9 0 58 .0 9- 11 ; 19 ;2 1 ;3 1 ;3 5 ; 39 ;9 1 ;9 5 ;9 9 58 .1 0- 21 ;2 9 ;4 1 ;4 5 ;4 9 ; 51 ;5 5 ;5 9 W ov en lab els , ba dg es an d th e lik e, no t em ­ br oi de re d, in th e pi ec e, in str ip s or cu tt o sh ap e or si ze Ch en ill e ya rn (in clu di ng flo ck ch en ill e ya rn ), gi m pe d ya rn (o th er th an m eta lli ze d ya rn ra ili ng wi th in he ad in g N o 52 .01 an d gi m pe d ho rs eh ai r ya rn ); br aid s an d or na m en tal tri m m in gs in th e pi ec e; tas se ls, po m po ns an d th e lik e: Ch en ill e ya rn (in clu di ng flo ck ch en ill e ya rn ), gi m pe d ya rn (o th er th an m eta lli ze d ya rn an d gi m pe d ho rse ha ir ya rn ); br aid s an d or na ­ m en tal tri m m in gs in th e pi ec e; tas se ls, po m po ns an d th e lik e Tu lle an d ot he r ne t fa br ic s (b ut no t in cl ud in g w ov en ,k ni tte d or cr oc he te d fa br ic s) ,p la in Tu lle an d ot he r ne t fa br ic s (b ut no t in cl ud in g wo ve n, kn itt ed or cr oc he te d fa br ics ), fig ur ed ; ha nd or m ec ha ni ca lly m ad e lac e, in th e pi ec e, in str ip s or in m ot ifs Em br oi de ry ,i n th e pi ec e, in str ips or in mo tif s 63 60 .0 1 B I a) 60 .0 6 A 60 .0 1- 30 60 .0 6- 11 ; 18 K ni tte d or cr oc he te d fa br ic ,n ot el as tic or ru b ­ be ri ze d : B . O f m an -m ad e fi br es : K ni tte d or cr oc he te d fa br ic an d ar tic le s th er eo f, el as tic or ru bb er iz ed (in cl ud in g ela sti c kn ee -c ap s an d el as tic sto ck in gs ): A . F ab ri c : K ni tte d or cr oc he te d fa br ic , no t el as tic or ru bb er iz ed , of sy nt he tic tex til e fib re s, co nt ai ni ng ela sto fib re s; kn itt ed or cr oc he te d fa br ic ,e la sti c or ru bb er iz ed No L 381 / 60 Official Journal of the European Communities 31.12.80 C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r l \ 19 81 19 82 ' 64 60 .0 1 B I b) 2 3 60 .0 1- 51 ;5 5 K ni tte d or cr oc he te d fa br ic ,n ot el as tic or ru b ­ be ri ze d : B. O f m an -m ad e fi br es : Ra ch el lac e an d lo ng -p ile fa br ic (im ita tio n fu r), kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed ,o fs yn th et ic tex til e fib re s 65 60 .0 1 A B I b) 4 II C I 60 .0 1- 01 ; 10 ;6 2 ;6 4 ;6 5 ; 68 ;7 2; 74 ;7 5; 78 ;8 1 ; 89 ;9 2 ;9 4 ;9 6 ;9 7 K ni tte d or cr oc he te d fa br ic s, no t el as tic or ru bb er iz ed : O th er th an th os e of ca te go rie s 38 A ,6 3 an d 64 , of w oo l, of co tto n or of m an -m ad e te xt ile fi br es 66 62 .0 1 A B I II a) b) c) 62 .0 1- 10 ;2 0 ;8 1 ;8 5 ;9 3 ; 95 Tr av el lin g ru gs an d bl an ke ts : Tr av ell in g ru gs an d bl an ke ts of wo ol , of co tto n or of m an -m ad e te xt ile fi br es 67 60 .0 5 A II b) 5 B 60 .0 6 B II II I O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : K ni tte d or cr oc he te d fa br ic an d ar tic le s th er eo f, ela sti c or ru bb er iz ed (in cl ud in g el as tic kn ee -c ap s an d ela sti c sto ck in gs ): So ut h K or ea D F I B N L U K IR L D K G R E E C T on ne s 30 28 27 24 59 4 8 18 6 73 5 46 34 34 28 59 7 8 19 7 77 3 31.12.80 Official Journal of the European Communities No L 381 / 61 Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 81 19 82 H un ga ry T on ne s 67 (c on t'd ) 60 .0 5- 93 ;9 4 ;9 5 ;9 6; 97 ; 98 ;9 9 60 .0 6- 92 ;9 6 ;9 8 B. O th er : Cl ot hi ng ac ce ss or ie s an d ot he r ar tic le s (e xc ep tg ar m en ts ), kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed ; ar tic le s (o th er th an ba th in g co stu m es ) of kn itt ed or cr oc he te d fa br ic , el as tic or ru bb er iz ed , of w oo l, of co tto n, or m an -m ad e te xt ile fib re s D F I B N L U K IR L D K G R E E C 24 3 25 0 34 40 31 37 25 5 25 6 44 53 2 2 8 10 8 9 6 2 5 6 5 7 No L 381 / 62 Official Journal of the European Communities 31.12.80 G R O U P IV 31.12.80 Official Journal of the European Communities No L 381 / 63 C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1 J an ua ry to 31 D ec em be r | \ \ | | 19 81 19 82 68 60 .0 4 A I II a) , b) c) II I a) b c) d) 60 .0 4- 02 ;0 3 ;0 4 ;0 6 ;0 7 ; 08 ; 10 ; 11 ; 12 ; 14 U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. Ba bie s' ga rm en ts ;g irl s' ga rm en ts up to an d in cl ud in g co m m er ci al siz e 86 : Ba bi es ' un de r ga rm en ts of kn itt ed or cr oc he te d fa br ic s, no te la sti c or ru bb er iz ed 69 60 .0 4 B IV b) 2 cc ) 60 .0 4- 54 U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : B. O f ot he r te xt ile m at er ia ls : W om en 's, gi rls ' an d in fa nt s' kn itt ed or cr oc he ted pe tti co ats an d sli ps of sy nt he tic tex til e fib re s, ot he rt ha n ba bi e's ga rm en ts H un ga ry D F I B N L U K IR L D K G R E E C 10 00 pi ec es 23 .8 14 10 24 16 2 2 6 31 2 2 3 9 18 13 26 20 2 3 7 32 8 70 60 .0 4 B II I 60 .0 4- 31 ;3 3 ;3 4 U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : B. O f ot he r te xt ile m at er ia ls : Pa nt y- ho se (ti gh ts ) So ut h K or ea D F I B N L U K IR L D K G R E E C 10 00 pi ec es , 5 17 0 2 33 4 67 4 1 75 7 1 05 3 45 13 5 10 0 11 26 8 5 19 6 2 47 7 83 2 1 81 4 1 29 8 55 16 6 .1 06 1 1 94 4 Ca te go ry C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r \ 19 81 19 82 71 60 .0 5 A II b) 1 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no te la st ic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s: II . O th er : b) O th er : 1. Ba bi es ' ga rm en ts ; gi rls ' ga rm en ts up to an d in cl ud in g co m m er ci al si ze 86 : S ou th K or ea D F I B N L U K IR L D K G R E E C T o n n es 46 9 4 12 34 1 2 10 8  48 11 5 * 13 36 1 3 11 7 60 .0 5- 06 ;0 7 ;0 8 ;0 9 Ba bi es ' kn itt ed ou te r ga rm en ts of w oo l, of co tto n or of m an -m ad e te xt ile fi br es R om an ia (') D F I B N L U K IR L D K G R E E C T o n n es 39 (6 ) (4 ) (3 ) (7 ) (- ) (5 ) 3 58 40 (7 ) (5 ) (4 ) (8 ) (1 ) (5 ) 4 62 72 60 .0 5 A II b) 2 60 .0 6 B I 60 .0 5- 11 ; 13 ; 15 60 .0 6- 91 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : II . O th er K ni tte d or cr oc he te d fa br ic an d ar tic le s th er eo f, el as tic or ru bb er iz ed (in cl ud in g el as tic kn ee -c ap s an d el as tic sto ck in gs ): B. O th er : K ni tt ed sw im w ea r No L 381 / 64 Official Journal of the European Communities 31.12.80 (') Pl af on d- bu to ir: se e Ap pe nd ix . Ca te go ry C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r I I 19 81 19 82 73 60 .0 5 A II b) 3 60 .0 5- 16 ; 17 ; 19 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : II . O th er : T ra ck su its of kn itt ed or cr oc he te d fa br ic , no t el as tic or ru bb er iz ed , of w oo l, of co tto n or of m an -m ad e te xt ile fi br es S ou th K or ea D F I B N L U K IR L D K G R E E C 10 00 pi ec es 27 0 47 38 59 15 0 3 9 7 58 3 27 6 56 45 63 15 7 4 10 8 6 1 9 H un ga ry D F I B N L U K IR L D K G R E E C 10 00 pi ec es 15 0 14 . 32 60 12 5 2 4 10 39 7 15 5 19 38 62 12 9 2 5 11 42 1 P ol an d D F I B N L U K IR L D K G R E E C 10 00 pi ec es 14 3 31 2 27 20 44 3 8 7 56 4 15 2 31 4 30 22 49 4 9 8 58 7 74 60 .0 5 A II b) 4 gg ) 11 22 33 44 60 .0 5- 71 ;7 2; 73 ;7 4 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : II . O th er : W om en 's, gir ls' an d in fa nt s' (o th er th an ba bi es ') su its an d co stu m es (in cl ud in g co or di na te su its co ns ist in g of tw o or th re e pie ce s wh ich ar e or de re d, pa ck ed , co ns ig ne d an d no rm all y so ld to ge th er ), H un ga ry D F I B N L U K IR L D K G R E E C 10 00 pi ec es 84 17 14 46 20 1 3 2 18 7 85 20 1 6 46 23 1 3 3 19 7 31.12.80 Official Journal of the European Communities No L 381 / 65 C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r I I I I | | \ I I I - I 19 81 19 82 74 (c on t'd ) of kn itt ed or cr oc he te d fa br ic , no t el as tic or ru bb er iz ed ,o f w oo l, of co tto n or of m an -m ad e tex til e fib re s, ex cl ud in g sk i su its 75 60 .0 5 A II b) 4 ff) 60 .0 5- 66 ;6 8 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no te la st ic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s: II . O th er : M en 's an d bo ys 's ui ts (in cl ud in g co or di ­ na te su its co ns ist in g of tw o or th re e pi ec es w hi ch ar e or de re d, pa ck ed , co ns ig ne d an d no rm al ly so ld to ge th er ), of kn itt ed or cr oc he te d fa br ic , no t el as tic or ru bb er iz ed ,o f w oo l, of co tto n or of m an -m ad e tex til e fib re s, ex clu di ng sk i su its 76 61 .0 1 B I 61 .0 2 B II a) 61 .0 1- 13 ; 15 ; 17 ; 19 61 .0 2- 12 ; 14 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's gi rls 'a nd in fa nt s' ou te rg ar m en ts : B. O th er M en 's an d bo ys ' wo ve n in du str ia l an d oc cu pa tio na l cl ot hi ng ; w om en 's, gi rls ' an d in fa nt s' w ov en ap ro ns , sm oc k- ov er al ls an d ot he r in du str ia l an d oc cu pa tio na l cl ot hi ng (w he th er or no t als o su ita bl e fo r do m es tic us e) , of w oo l, of co tto n or of m an -m ad e te xt il e fi br es H un ga ry D F I B N L U K IR L D K G R E E C T on ne s 36 9 35 22 21 9 38 2 18 12 71 5 37 1 41 27 22 0 47 2 19 13 74 0 No L 381 / 66 Official Journal of the European Communities 31.12.80 C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 77 60 .0 3 B II a) 60 .0 3- 24 ;2 6 St oc ki ng s, un de r sto ck in gs ,s oc ks ,a nk le- so ck s, so ck et te s an d th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : W om en 's sto ck in gs of sy nt he tic tex til e fib re s R om an ia (') D F I B N L U K IR L D K G R E E C 10 00 pa irs 62 2 (9 5) (7 6) (8 1) (1 21 ) (5 ) (1 3) 1 89 2 6 2 9 (1 14 ) (9 1) (9 1) (1 45 ) (6 ) (1 6) 2 96 4 78 61 .0 1 A ll B il l V f) 1 g) 1 2 3 61 .0 1- 09 ;2 4 ;2 5 ;2 6 ;8 1 ; 92 ;9 5 ;9 6 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys 'w ov en ba th ro be s, dr es sin g go wn s, sm ok in g ja ck et s an d sim ila r in do or w ea r an d ot he r ou te r ga rm en ts , ex ce pt ga rm en ts of ca te go rie s 6, 14 A ,1 4 B, 16 ,1 7, 21 ,7 6 an d 79 ,o fw oo l, of co tto n or of m an ­ m ad e te xt ile fi br es So ut h K or ea D F I B N L U K IR L D K G R E E C T on ne s 16 8 26 8 37 57 7 19 8 3 7 6 1 2 6 4 18 7 27 3 48 57 9 2 2 7 4 9 7 1 33 4 H un ga ry D F I B N L U K IR L D K G R E E C T on ne s 54 22 11 27 0 49 1 4 8 4 1 9 60 24 1 3 27 1 52 1 5 9 43 5 79 61 .0 1 B II 61 .0 2 B II b) 61 .0 1- 22 ;2 3 61 .0 2- 16 ; 18 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : B. O th er : W ov en sw im w ea r of w oo l, of co tto n or of m an -m ad e te xt ile fi br es 31-12.80 Official Journal of the European Communities No L 381 / 67 (') Pl af on d- bu to ir: se eA pp en di x. C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r I \ \ \ 19 81 19 82 80 61 .0 2 A W om en 's, gi rls 'a nd in fa nt s' ou te rg ar m en ts : A. Ba bi es 'g ar m en ts ;g irl s' ga rm en ts up to an d in cl ud in g co m m er ci al siz e 86 : 61 .0 4 A 61 .0 2- 01 ;0 3 61 .0 4- 01 ;0 9 W om en 's, gi rls 'a nd in fa nt s' un de rg ar m en ts : A. Ba bi es 'g ar m en ts ;g irl s' ga rm en ts up to an d in cl ud in g co m m er ci al siz e 86 : Ba bie s' wo ve n ga rm en ts of wo ol ,o f co tto n or of m an -m ad e te xt ile fi br es 81 61 .0 2 B I b) II c) e) 8 aa ) 9 aa ) bb ) cc ) 61 .0 2- 07 ;2 2 ;2 3 ;2 4 ;8 5 ; 90 ;9 1 ;9 2 W om en 's, gi rls ', an d in fa nt s' ou te rg ar m en ts : B. O th er : W om en 's, gi rls ' an d in fa nt s' wo ve n ba th ro be s, dr es sin g go w ns , be d ja ck et s an d sim ila r in do or w ea r an d ou te r ga rm en ts , ex ce pt ga rm en ts of ca te go rie s 6, 7, 15 A, 15 B, 21 ,2 6, 27 ,2 9, 76 ,7 9 an d 80 ,o fw oo l, of co tt on or of m an -m ad e te xt ile fi br es R om an ia (') D F I B N L U K IR L D K G R E E C T on ne s 45 40 (2 2) 32 (2 0) (- ) (3 ) 7 15 8 47 41 (2 3) 32 (2 3) (1 ) (3 ) 8 16 8 82 60 .0 4 B IV a) c) 60 .0 4- 38 ;6 0 U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : B. O f ot he r te xt ile m at er ia ls : U nd er ga rm en ts ,o th er th an ba bi es ', kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , of w oo l, of fin e an im al ha ir or of re ge ne ra te d te xt ile fi br es R om an ia (') D F I B N L U K IR L D K G R E E C T on ne s 52 3 (7 3) (5 8) (4 1) (8 6) (4 ) (1 1) 3 66 6 52 9 (8 4) (6 7) (4 7) (9 9) (5 ) (1 3) 4 70 7 No L 381 / 68 Official Journal of the European Communities 31.12.80 (') Pl af on d- bu to ir: se e Ap pe nd ix . Q ua nt ita tiv e lim its fro m 1J an ua ry to 3 1 D ec em be r C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 8 19 82 83 60 .0 5 A ll a) S ou th K or ea T on ne s O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no te la st ic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ies : II . O th er : O ut er ga rm en ts , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , ot he r th an ga rm en ts of ca te go rie s 5, 7, 26 ,2 7, 28 , 71 ,7 2, 73 ,7 4 an d 75 ,o fw oo l, of co tto n or of m an -m ad e te xt ile fi br es D F I B N L U K IR L D K G R E E C 78 90 10 15 9 11 7 9 27 2 27 3 6 6 3 4 4 5 38 9 41 3 b) 4 hh ) 11 22 33 44 iji j) 11 kk ) 11 11) 11 22 33 44 60 .0 5- 04 ;7 6 ;7 7 ;7 8 ;7 9 ; 81 ;8 5 ;8 8 ;8 9 ;9 0 ;9 1 H un ga ry T on ne s D F I B N L U K IR L D K G R E E C 14 1 17 14 14 5 11 6 2 17 20 4 7 2 15 0 24 20 14 6 12 3 3 18 21 50 5 31.12.80 Official Journal of the European Communities No L 381 / 69 84 61 .0 6 B Sh aw ls , sc ar ve s, m uf fle rs , m an til la s, ve ils an d th e lik e : O th er th an kn itt ed or cr oc he te d, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es C D E 61 .0 6- 30 ;4 0 ;5 0 ;6 0 85 61 .0 7 B 61 .0 7- 30 ;4 0 ;9 0 Ti es ,b ow tie s an d cr av at s: O th er th an kn itt ed or cr oc he te d, of w oo l, of co tt on or of m an -m ad e te xt ile fi br es C D C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r \ \ \ \ \ 19 81 19 82 86 61 .0 9 A B C E 61 .0 9- 20 ;3 0 ;4 0 ;8 0 Co rse ts , co rs et -b el ts , su sp en de r-b elt s, br as sie re s, br ac es , su sp en de rs , ga rte rs an d th e lik e (in clu din g su ch art icl es of kn itt ed or cr oc he te d fa br ic ), w he th er or no te la sti c: Co rs et s, co rs et -b el ts ,s us pe nd er -b el ts ,b ra ce s, su sp en de rs , ga rte rs an d th e lik e (in clu di ng su ch ar tic le s of kn itt ed or cr oc he te d fa br ic ), ot he r th an br as sie re s, w he th er or no te la sti c S ou th -K or ea D F I B N L U K IR L D K G R E E C 10 00 pi ec es 1 50 0 52 9 54 53 1 26 3 3 11 7 8 3 00 5 1 53 1 5 6 9 82 54 2 32 0 5 33 9 3 09 1 87 61 .1 0 61 .1 0- 00 Gl ov es , m itt en s, m itt s, sto ck in gs , so ck s an d so ck et te s, no tk ni tte d or cr oc he te d 88 61 .1 1 61 .1 1- 00 M ad e up ac ce ss or ies fo r ar tic les of ap pa re l( fo r ex am pl e, dr es s sh iel ds , sh ou ld er an d ot he r pa ds ,b elt s, mu ffs ,s lee ve pr ot ec to rs ,p oc ke ts) : O th er th an kn itt ed or cr oc he te d 89 61 .0 5 A 61 .0 5- 20 H an dk er ch ie fs : A. O f w ov en co tto n fa br ic ,o f a va lu e of m or e th an 15 EU A /k g ne tw ei gh t No L 381 / 70 Official Journal of the European Communities 31.12.80 G R O U P V C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1 J an ua ry to 31 D ec em be r \ I I 19 81 19 82 .9 0 ex 59 .0 4 59 .0 4- 11 ; 13 ; 15 ; 17 ; 18 Tw in e, co rd ag e, ro pe s an d ca bl es , pl ai te d or n o t : Tw in e, co rd ag e, ¢r op es an d ca bl es , of sy nt he tic tex til e fib re s, pl ait ed or no t 91 62 .0 4 A ll B II 62 .0 4- 23 ;7 3 Ta rp au lin s, sa il aw ni ng s, su nb lin ds , te nt s an d ca m pi ng go od s: T en ts So ut h K or ea (') D F I B N L U K IR L D K G R E E C T on ne s 76 9 69 5 6 40 2 46 9 7 15 20 1 80 7 79 2 96 78 40 4 49 7 8 19 21 1 91 5 H un ga ry D F I B N L U K IR L D K G R E E C T on ne s 2 4 15 13 1 9 10 1 1 8 19 30 8 29 1 8 13 2 10 10 4 2 .9 20 32 4 92 51 .0 4 A I B I W ov en fa br ic s of m an -m ad e fib re s (c on tin u ­ ou s) , in cl ud in g w ov en fa br ic s of m on of il or str ip fa lli ng wi th in he ad in g N o 51 .01 or 51 .02 : 31.12 . »0 Official Journal or the European Communities No L 381 / 71 (') Se e A pp en di x. Ca te go ry C C T he ad in g N o N IM E X E co d e 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 92 (c on t'd ) 59 .1 1 A II I a) 51 .0 4- 03 ;5 2 59 .1 1- 15 R ub be riz ed te xt ile fa br ic s, ot he r th an ru b ­ be riz ed kn itt ed or cr oc he te d go od s: A. Ru bb er iz ed te xt ile fa br ic s no t co m pr ise d in B be lo w : II I. O th er : W ov en fa br ic s of m an -m ad e te xt ile fi br es an d ru bb er iz ed te xt ile w ov en fa br ics ,f or ty re s 93 62 .0 3 B I b) II a) b) 2 c) 62 .0 3- 93 ;9 5 ;9 7 ;9 8 Sa ck s an d ba gs ,o fa ki nd us ed fo rt he pa ck in g of go od s: B. O f ot he r te xt ile m at er ia ls : Sa ck s an d ba gs , of a ki nd us ed fo r th e pa ck in g of go od s, of wo ve n fa br ics , ot he r th an m ad e fro m po ly et hy le ne or po ly pr op yl en e str ip 94 59 .0 1 59 .0 1- 07 ; 12 ; 14 ; 15 ; 16 ; 18 ;2 1 ;2 9 W ad di ng an d ar tic les of wa dd in g; tex til e flo ck an d du st an d m ill ne ps 95 ex 59 .0 2 59 .0 2- 35 ;4 1 ;4 7; 51 ;5 7; 59 ;9 1 ;9 5 ;9 7 Fe lt an d ar tic les of fe lt, w he th er or no ti m pr eg ­ na te d or co at ed : Fe lt an d ar tic le s of fe lt, w he th er or no t im pr eg na ted or co ate d, ot he r th an flo or co ve rin gs 96 59 .0 3 59 .0 3- 11 ; 19 ;3 0 Bo nd ed fib re fa br ics , sim ila r bo nd ed ya rn fa br ic s, an d ar tic le s of su ch fa br ic s, w he th er or no ti m pr eg na te d or co at ed : O th er th an cl ot hi ng an d cl ot hi ng ac ce ss or ies No L 381 / 72 Official Journal of the European Communities 31.12.80 C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 81 19 82 97 59 .0 5 59 .0 5- 11 ;2 1 ;2 9 ;9 1 ;9 9 N et s an d ne tti ng m ad e of tw in e, co rd ag e or ro pe ,a nd m ad e up fis hi ng ne ts of ya rn ,t wi ne , co rd ag e or ro pe : N et s an d ne tti ng m ad e of tw in e, co rd ag e or ro pe an d m ad e up fis hi ng ne ts of ya rn , tw in e, co rd ag e or ro pe S ou th K or ea D F I B N L U K IR L D K G R E E C T o n n es 65 1 8 37 38 52 2 26 30 0 53 8 69 21 3 9 38 56 2 27 31 8 57 0 98 59 .0 6 59 .0 6- 00 O th er ar tic les m ad e fro m ya rn ,t w in e, co rd ag e, ro pe or ca bl es , ot he r th an tex til e fa br ics an d ar tic le s m ad e fr om su ch fa br ic s: O th er ar tic le s m ad e fro m ya rn , tw in e, co rd ag e, ro pe or ca bl es , ot he r th an tex til e fa br ic s, ar tic le s m ad e fro m su ch fa br ic s an d ar tic les of ca te go ry 97 99 59 .0 7 59 .0 7- 10 ;9 0 Te xt ile fa br ic s co at ed w ith gu m or am yl ac eo us su bs ta nc es ,o f a ki nd us ed fo r th e ou te r co ve rs of bo ok s an d th e lik e; tra ci ng cl ot h; pr ep ar ed pa in tin g ca nv as ; bu ck ra m an d sim ila r fa br ics fo r ha t fo un da ti on s an d si m ila r us es 10 0 59 .0 8 59 .0 8- 10 ;5 1 ;6 1 ;7 1 ;7 9 Te xt ile fa br ics im pr eg na te d, co at ed ,c ov er ed or la m in at ed wi th pr ep ar at io ns of ce llu lo se de riv ati ve so ro fo th er art ifi cia lp las tic ma ter ial s H un ga ry D F I B N L U K IR L D K G R E E C T o n n es 95 2 42 4 6 5 6 36 4 1 11 5 35 27 84 3 65 7 1 03 0 48 7 67 6 38 6 1 14 1 37 30 89 3 87 6 31.12.80 Official Journal of the European Communities No L 381 / 73 C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r l i 19 81 19 82 10 1 ex 59 .0 4 59 .0 4- 80 Tw in e, co rd ag e, ro pe s an d ca bl es ,p lai ted or n o t : O th er th an of sy nt he tic tex til e fib re s 10 2 59 .1 0 59 .1 0- 10 ;3 1 ;3 9 Li no le um s an d m at er ia ls pr ep ar ed on a te xt ile ba se in a sim ila r m an ne r to lin ol eu m ,w he th er or no tc ut to sh ap e or of a ki nd us ed as flo or co ve rin gs ; flo or co ve rin gs co ns ist in g of a co at in g ap pl ied on a tex til e ba se ,c ut to sh ap e o r n o t 10 3 59 .1 1 A I II III b) B 59 .1 1- 11 ; 14 ; 17 ;2 0 R ub be ri ze d te xt ile fa br ic s ot he r th an ru b ­ be riz ed kn itt ed or cr oc he te d go od s: Ex cl ud in g fa br ic s fo rt yr es 10 4 59 .1 2 59 .1 2- 00 Te xt ile fa br ics ot he rw ise im pr eg na te d or co at ed ;p ai nt ed ca nv as be in g th ea tri ca ls ce ne ry , st ud io ba ck -c lo th s or th e lik e : Te xt ile fa br ics ,i m pr eg na te d or co at ed ,o th er th an th os e of ca te go rie s 99 , 10 0, 10 2 an d 10 3; pa in te d ca nv as be in g th ea tri ca l sc en er y, st ud io ba ck -c lo th s or th e lik e R om an ia (') D F I B N L U K IR L D K G R E E C T o n n es (1 7) (1 2) 91 (7 ) (1 5) (1 ) (2 ) 11 12 2 (2 0) (1 4) 92 (8 ) (1 7) (1 ) (2 ) 12 12 9 10 5 59 .1 3 59 .1 3- 01 ; 11 ; 13 ; 15 ; 19 ; 32 ;3 4 ;3 5 ;3 9 El as tic fa br ic s an d tri m m in gs (o th er th an kn itt ed or cr oc he te d go od s) co ns ist in g of te xt ile m at er ia ls co m bi ne d w ith ru bb er th re ad s P ol an d D F I B N L U K IR L D K G R E E C T o n n es 77 1 5 13 44 13 6 1 8 3 29 7 80 1 7 15 44 13 7 2 8 4 30 7 No L 381 / 74 Official Journal of the European Communities 31 . 12 . 8C (') Pl af on d- bu to ir: se e Ap pe nd ix . 31 . 12.80 Official Journal of the European Communities No L 381 / 75 C at eg or y C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r \ 19 81 19 82 10 6 59 .1 4 59 .1 4- 00 W ick s, of ,w ov en , pl ait ed or kn itt ed tex til e m ate ria ls , fo r lam ps , sto ve s, lig ht er s, ca nd les an d th e lik e; tu bu la r kn itt ed ga s- m an tle fa br ic an d in ca nd es ce nt ga s m an tle s - 10 7 59 .1 5 59 .1 5- 10 ;9 0 Te xt ile ho se pi pi ng an d sim ila r tu bi ng ,w ith or w ith ou t lin in g, ar m ou r or ac ce ss or ies of ot he r m at er ia ls 10 8 59 .1 6 59 .1 6- 00 Tr an sm iss io n, co nv ey or or el ev at or be lts or be lti ng , of tex til e m ate ria l, w he th er or no t str en gt he ne d wi th m eta lo ro th er m at er ia l 10 9 62 .0 4 A I Ta rp au lin s, sa ils aw ni ng s, su nb lin ds ,t en ts an d ca m pi ng go od s: D 1 62 .0 4- 21 ;6 1 ;6 9 W ov en ta rp au lin s, sa ils , aw ni ng s an d su nb li nd s 11 0 62 .0 4 A II I B II I 62 .0 4- 25 ;7 5 Ta rp au lin s, sa ils ,a wn in gs ,s un bl in ds ,t en ts an d ca m pi ng go od s: W ov en pn eu m at ic m at tre ss es H un ga ry D F I B N L - U K IR L D K G R E E C T on ne s 83 4 35 8 34 9 24 0 4 4 3 19 20 5 5 2 31 8 85 1 39 5 36 8 25 2 48 8 21 23 58 2 45 6 P ol an d D P I B N L U K IR L D K G R E E C T on ne s 62 9 38 4 31 6 14 9 70 4 50 1 3 1 61 5 64 0 39 1 32 2 15 7 83 5 52 1 4 1 66 4 Ca te go ry C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv es lim its fro m 1J an ua ry to 3 1 D ec em be r l i 19 81 19 82 11 1 62 .0 4 A IV B IV 62 .0 4- 29 ;7 9 Ta rp au lin s, sa ils ,a wn in gs ,s un bl in ds ,t en ts an d ca m pi ng go od s: Ca m pi ng go od s, w ov en , ot he r th an pn eu ­ m at ic m at tr es se s an d te nt s S ou th K or ea D F I B N L U K IR L D K G R E E C T on ne s 3 2 2 9 4 16 2 38 4 3 2 9 4 16 3 41 H un ga ry D F I B N L U K IR L D K G R T on ne s 5 5 8 2 9 3 6 6 8 2 9 4 E E C 32 35 11 2 62 .0 5 A B D E 62 .0 5- 01 ; 10 ;3 0 ;9 3 ;9 8 O th er m ad e up te xt ile ar tic les (in cl ud in g dr es s pa tte rn s) : O th er m ad e up tex til e ar tic les , wo ve n, ex clu di ng th os e of ca te go rie s 11 3 an d 11 4 11 3 62 .0 5 B 62 .0 5- 20 O th er m ad e up tex til e ar tic les (in clu di ng dr es s pa tte rn s) : B. Fl oo r cl ot hs , di sh cl ot hs , du ste rs an d th e lik e : Fl oo r cl ot hs , di sh cl ot hs , du st er s an d th e lik e, ot he r th an kn itt ed or cr oc he te d 11 4 59 .1 7 A B II C D 59 .1 7- 10 ;2 9 ;3 1 ;3 9 ;4 9 ; 51 ;5 9; 71 ;7 9; 91 ;9 3 ; 95 ;9 9 T ex til e fa br ic s an d te xt ile ar tic le s of a ki nd co m m on ly us ed in m ac hi ne ry or pl an t No L 381 / 76 Official Journal of the European Communities 31.12.80 G R O U P V I 31.12.80 Official Journal of the European Communities No L 381 / 77 Ca te go ry C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1 J an ua ry to 31 D ec em be r 19 81 19 82 11 5 54 .0 3 54 .0 3- 10 ;3 1 ;3 5 ;3 7 ;3 9; 50 ;6 1 ;6 9 Fl ax or ra m ie ya rn ,n ot pu tu p fo rr et ai ls ale P ol an d D F I B N L U K IR L D K G R E E C T o n n es 10 3 5 6 13 5 1 3 13 6 10 4 6 7 13 6 1 1 4 14 2 11 6 54 .0 4 54 .0 4- 10 ;9 0 Fl ax or ra m ie ya rn ,p ut up fo rr et ai ls ale 11 7 54 .0 5 54 .0 5- 21 ;2 5 ;3 1 ;3 5 ;3 8 ; 51 ;5 5 ;6 1 ;6 8 W ov en fa br ic s of fl ax or of ra m ie H un ga ry D F I B N L U K IR L D K G R E E C T on ne s 48 23 15 0 14 96 1 12 2 8 46 2 52 25 15 1 15 10 1 1 12 2 9 47 6 - P ol an d D F I B N L U K IR L D K G R E E C T on ne s 51 8 99 17 0 18 10 8 3 27 0 33 1 21 9 52 2 10 8 17 5 24 11 7 4 27 1 34 1 25 5 Ca te go ry CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m IJ an ua ry to 31 D ec em be r \ \ I 19 81 19 82 11 7 (c on t'd ) R om an ia (') D F I B N L U K IR L D K G R E E C T on ne s (8 1) 38 6 (5 4) (3 0) (6 9) (3 ) (9 ) 3 51 2 (9 3) 39 0 (6 2) (3 5) (7 9) (4 ) (1 0) 4 54 3 11 8 62 .0 2 B ib ) 62 .0 2- 15 Be d lin en , ta bl e lin en an d ki tc he n lin en ; cu rta in s an d ot he rf ur ni sh in g ar tic les : B. O th er : Be d lin en of fla x or ra m ie , ot he r th an kn itt ed or cr oc he te d 11 9 62 .0 2 B II b) III b) 62 .0 2- 61 ;7 5 Be d lin en , ta bl e lin en , to ile t lin en an d ki tc he n lin en ;c ur tai ns an d ot he rf ur ni sh in g ar tic les : B. O th er : Ta bl e lin en ,t oi le tl in en an d ki tc he n lin en of fla x or ra m ie , ot he r th an kn itt ed or cr oc he te d P ol an d D F ¢ I B N L U K IR L D K G R E E C T on ne s 31 5 22 2 15 1 15 54 3 5 3 76 8 32 0 22 5 15 4 18 61 4 6 4 79 2 No L 381 / 78 Official Journal of the European Communities 31.12.80 (') Pl af on d- bu to ir: se e Ap pe nd ix . C at eg or y CC T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1 J an ua ry to 31 D ec em be r I l I l | | I 19 81 19 82 11 9 (c on t'd ) R om an ia (') D F I B N L U K IR L D K G R E E C T on ne s 20 0 (3 0) (2 5) (1 6) (4 0) (1 ) (6 ) 3 27 8 20 2 (3 5) (2 9) (1 8) (4 6) (1 ) (7 ) 4 2 9 6 12 0 62 .0 2 A I B IV b) 62 .0 2- 01 ;8 7 Be d lin en , to ile t lin en an d ki tc he n lin en ; cu rta in s an d ot he rf ur ni sh in g ar tic les : Cu rta in s (in cl ud in g ne t cu rta in s) an d ot he r fu rn ish in g ar tic les , of fla x or ra m ie , ot he r th an kn it te d or cr oc he te d 12 1 ex 59 .0 4 59 .0 4- 60 Tw in e, co rd ag e, ro pe s an d ca bl es , pl ai te d or n o t : Tw in e, co rd ag e, ro pe s an d ca bl es ,p la ite d or no t, of fla x or ra m ie Po la nd (') D F I B N L U K IR L D K G R E E C T on ne s (1 0) 48 (4 ) (4 ) (4 ) (1 ) (1 ) 3 60 (1 1) 49 (5 ) (5 ) (6 ) (1 ) (2 ) 4 64 12 2 62 .0 3 B I a) 62 .0 3- 91 Sa ck s an d ba gs ,o f a ki nd us ed fo r th e pa ck in g of go od s: B. O f ot he r te xt ile m at er ia ls : I. U se d : a) O ff lax or of sis al : Sa ck s an d ba gs ,o f a ki nd us ed fo rt he pa ck in g of go od s, us ed , of fla x or sis al ,o th er th an kn itt ed or cr oc he te d 31.12.80 . Official Journal of the European Communities No L 381 / 79 (') Pl af on a- bu to ir: se e Ap pe nd ix . Ca te go ry C C T he ad in g N o N IM E X E co de 19 81 D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r ¢ 19 81 19 82 12 3 ex 58 .0 4 ex 61 .0 6 F 58 .0 4- 80 61 .0 6- 90 W ov en pi le fa br ics an d ch en ill e fa br ics (o th er th an te rry to w el lin g or sim ila r te rry fa br ics of co tto n fa lli ng wi th in he ad in g N o 55 .08 an d fa br ic s fa lli ng w ith in he ad in g N o 58 .05 : Sh aw ls , sc ar ve s, m uf fle rs , m an til la s, ve ils an d th e lik e : W ov en pi le fa br ics an d ch en ill e fa br ics of fla x or ra m ie , ot he r th an na rr ow w ov en fa br ic s; sh aw ls , sc ar ve s, m uf fle rs , m an til la s, ve ils an d th e lik e, of fla x or ra m ie , ot he r th an kn it te d or cr oc he te d - - No L 381 / 80 Official Journal of the European Communities 31.12.80 31 . 12 . 80 Official Journal of the European Communities No L 381 / 81 Appendix to Annex II Note : Where a plafond-butoir is indicated in the Annex, it means that the quantitative limit is subject to the plafond-butoir system . Figures shown in brackets represent butoirs. Category Supplier country Provision 1 Peru The quantitative limits prescribed in the Annex do not include yarn of Tanguis and Pima qualities . For these yarns of Tanguis and Pima qualities , the following quantitative limits shall apply : l \ (tonnes) 1981 1982 D 1 421 1 428 I F 262 263 l I 1 118 1 125 BNL 306 308 l UK 52 52 IRL 196 197 I DK 198 198 GR 8 9 EEC 3 561 . 3 580 2 Peru The quantitative limits prescribed in the Annex do not include fabric of Tanguis and Pima qualities . For these fabrics of Tanguis and Pima qualities , the following quantitative limits shall apply : \\ (tonnes) 1 1981 1982 I D 559 562 F 223 224 ' I 943 947 || BNL 243 244 || UK 52 52 IRL 51 52 I|| DK 112 113 I GR 9 10 EEC 2 192 2 204 No L 381 /82 Official Journal of the European Communities 31 . 12 . 80 Category Supplier country Provision 2 Thailand The quantitative limits prescribed in the Annex include fabrics of synthetic fibres (discontinuous or waste) of cate ­ gory 3 ; within these limits the following sub-limits apply to cotton fabrics of category 2 : (tonnes) 1981 1982 D 3 219 3 226 F 278 282 I 2 131 2 133 BNL 692 701 UK 758 774 IRL ' 48 t 50 DK 1 154 1 155 . GR 11 12 EEC 8 291 8 333 2 a) Thailand The quantitative limits prescribed in the Annex for fabrics other than unbleached or bleached of category 2 include fabrics of synthetic fibres (discontinuous or waste), other than unbleached or bleached, of category 3 ; within these limits the following sub-limits apply to cotton fabrics other than unbleached or bleached of category 2 : (tonnes) 1981 1982 D 865 867 F 42 42 I 291 291 BNL 268 272 UK 212 217 I IRL 2 2 \ DK 555 555 GR 4 5 l EEC 2 239 2 251 31 . 12 . 80 Official Journal of the European Communities No L 381 / 83 Category Supplier country Provision 19 South Korea The weight equivalents of the quantitative limits prescribed in the Annex shall be : (tonnes) 1981 1982 D 219 221 l F 38 42 I 22 25 BNL 50 51 UK 29 33 I IRL 2 3  DK 4 4 GR 1 1 EEC 365 380 19 Malaysia Within the quantitative limit for category 89, France, there is a sub-limit for category 19 : 1981  1 350 000 pieces , 1982  1 400 000 pieces . 91 South Korea The equivalents in pieces of the quantitative limits prescribed in the Annex shall be : | (1 000 pieces) 1981 1982 D 153 158 F 14 19 I I 11 16 BNL 81 . 81 UK 94 99 \ IRL 1 2 DK 3 4 GR 4 4.2 EEC 361 383-2 I